Exhibit 10.12

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

 

 

 

 

 

 

 

MASTERS SERVICES AGREEMENT

 

BY AND BETWEEN

 

SUTTER HEALTH

 

AND

 

AUGMEDIX, INC.

 

FOR THE PROVISION OF:

 

REMOTE SCRIBE SERVICES THROUGH USE OF

GOOGLE GLASS DEVICE AUGMEDIX SOLUTION

 

Effective Date: April 15, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Table of Contents

  



Master Services Agreement 1       Recitals 1       I. SERVICES COVERED 1      
A. Services/Scope of Work 1       B. Independent Contractor Relationship 1      
C. Subcontractors 2       D. Payment/Expenses 2       E. Taxes 2       II.
COMPLIANCE 3       A. Compliance Laws 3       B. Vendor Credentialing 3       C.
Conflict of Interest 3       D. OIG List of Excluded Entities 3       E. Access
to Records 3       R. Accessibility 4       III. TERMS AND TERMINATION 4      
A. Term 4       B. Termination Without Cause 4       C. Termination or
Modification in the Event of Government Action 4       D. Effect of Termination
5       E. Termination/Expiration Assistance 5       F. Survival of Provisions 6
      G. Grievance Process 6       IV. LEGAL 6       A. Warranties 6       B.
Ownership of Proprietary Rights 7       C. Confidentiality 8

 



i

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

D. Indemnification 9       E. Limitation of Liability/Exceptions 11       F.
Insurance 11       V.  MISCELLANEOUS 13       A. Notices 13       B. Conflict
with Sutter Health Agreements 13       C. Publicity 13       D. Use of Marks 14
      E. Non-Solicitation 14       F. Force Majeure 14       G. Governing Law 15
      H. Dispute Resolution 15       I. Assignment and Delegation 16       J.
Entire Agreement/Modification 16       K. Sutter Content 16       L. Survival 16
      M.   Waiver 16       N. Severability 16       O. Headings 16       P.
Counterparts 16       Q. No Third Party Beneficiary 17       R. No
Referrals/Nonexclusivity 17       S. GPO Agreements 17       T. Attorneys’ Fees
17       U. Integration 17       V. List of Agreement Documents 17       W. 
Execution 17       Signature Page 18

 

ii

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

MASTER SERVICES AGREEMENT

 

Remote Scribe Services through use of Google Glass Device Augmedix Solution

 

This Master Services Agreement (“Agreement”) effective the date last signed
below (“Effective Date”) by and between Sutter Health, a California nonprofit
public benefit corporation (“Sutter”), and Augmedix, Inc., a Delaware
corporation (“Augmedix”). Sutter and Augmedix may be referred to herein
individually as a “Party” and collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, Augmedix is a provider of remote scribe services through the use of
Google Glass devices and the Augmedix Solution (“Services”);

 

WHEREAS, Sutter is a non-profit public benefit corporation which owns and
operates an integrated healthcare system in Northern California;

 

WHEREAS, Augmedix wishes to (i) grant to Sutter certain license rights in and to
the Augmedix Solution, and (ii) provide Services to Sutter; and

 

WHEREAS, Sutter desires to obtain Services from Augmedix.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

I.SERVICES COVERED

 

A. Services/Scope of Work. During the Term of this Agreement, Augmedix agrees to
provide to Sutter and Sutter agrees to purchase Services from Augmedix for the
fees and other pricing set forth in the terms and conditions herein. There will
be no other charges or fees without the prior written approval of Sutter and
Augmedix. If Sutter purchases any Services through a Purchase Order or Statement
of Work that conflicts with or is inconsistent with this Agreement, this
Agreement shall control except unless the Parties mutually agree in writing,
signed by authorized management level representatives of each Party, to the
conflict or inconsistency.

 

B. Independent Contractor Relationship. The Parties agree that Augmedix is an
independent contractor, and not an employee, agent, or partner of, or joint
venturer with Sutter. Sutter shall thus not exercise control over the methods by
which Augmedix performs its obligations under this Agreement; notwithstanding
the foregoing, Sutter shall retain all professional and administrative
responsibility for the Services rendered under this Agreement to the extent
required to comply with Title 22 of the California Code of Regulations.

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

C. Subcontractors. In addition, Augmedix may use such assistants and/or
subcontractors as Augmedix deems necessary to carry out Augmedix’s duties under
this Agreement at Augmedix’s sole expense; Augmedix shall assume responsibility
for the payment of any compensation and expenses to such assistants and/or
subcontractors, and shall hold Sutter harmless from any failure to provide such
compensation and expenses. Augmedix agrees to impose on its subcontractors
performing Services under this Agreement obligations no less strict than those
imposed upon Augmedix under this Agreement with respect to safety, security,
confidentiality, PHI and PII. Augmedix shall be responsible and liable for all
acts of its subcontractors, their employees or agents performing Services. The
Parties further agree that Sutter may request Augmedix to replace any of its
assistants and/or subcontractors providing Services under this Agreement if
Sutter reasonably determines that such individual is unfit or is providing
unsatisfactory Services in performing Augmedix's obligations. Except as
otherwise set forth in Exhibit A, Augmedix shall not use, access, or disclose
PHI (as defined in HIPAA) collected from Sutter’s patients to, nor allow any
subcontractors or agents to use, access, or disclose any PHI outside of the
United States of America.

 

D. Payment/Expenses. During the Term of this Agreement, Augmedix agrees to
provide the Services described or listed on the attached Exhibit A, and Sutter
agrees to purchase such Services at the fees indicated in Exhibit A and in
accordance with the terms and conditions set forth herein. Beginning June 1,
2015, Augmedix will directly invoice the respective foundation or subsidiary of
Sutter receiving Services [*] prior to the applicable fees; all invoices will be
subject to [*] payment terms after receipt of accurate invoices from Augmedix.
Notwithstanding the foregoing, Augmedix shall invoice Sutter on April 15, 2015,
for all applicable fees incurred by Sutter between May 1, 2015 to September 31,
2015 under the Agreement. Sutter may, at its discretion, make payment by check
or by an electronic payable (E- payables) payment method. Other than as stated
in this Agreement, any Exhibit or as subsequently agreed to in writing between
the Parties, Augmedix is solely responsible for payment of any other expenses
incurred in connection with carrying out Augmedix’s duties under this Agreement.
Such expenses include costs of all travel, lodging, food, licenses, bonds, taxes
and costs of doing business. In no event will Sutter be responsible to pay any
expenses of Augmedix not contained in this Agreement or as otherwise agreed to
in writing between the Parties, whether or not incurred in connection with
Augmedix’s performance under this Agreement.

 

E. Taxes. Sutter shall be responsible for all sales and use taxes due to any
federal, state, or local taxing authority by virtue of this Agreement. Augmedix
shall be responsible for all other taxes, including but not limited to
Augmedix’s net income taxes and excise taxes imposed on Augmedix (e.g., Medical
Device Excise Tax). The Parties further agree that Sutter shall be responsible
for applicable taxes due to any purchase of Services, excluding taxes based on
Augmedix’s net income. Augmedix agrees that any Sutter payments to Augmedix
under this Agreement will be subject to seven percent (7%) tax withholding
unless Augmedix can establish that either (a) Augmedix has resident status in
the State of California and/or (b) a California tax return was filed in
Augmedix’s name for the immediately preceding calendar or fiscal year.

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

II.COMPLIANCE

 

A. Compliance with Laws. Augmedix will perform its obligations under this
Agreement in strict compliance with all applicable laws. Sutter will not be
responsible for monitoring Augmedix’s nor any subcontractor’s compliance with
any applicable laws.

 

B. Vendor Credentialing. Augmedix agrees to participate in Sutter’s Vendor
Credentialing service which requires Augmedix and its representatives to
register and provide requested documentation, as further described at the
following website: http://www.sutterhealth.org/about/vendors.html.
Augmedix further agrees to maintain any licenses or certification necessary for
the provision of the Services at Augmedix’s sole expense throughout the Term of
this Agreement.

 

C. Conflict of Interest. Augmedix acknowledges that Sutter maintains and
enforces a Conflict of Interest Policy. Augmedix will use reasonable efforts to
act in a manner that does not encourage, facilitate or cause the violation of
the Conflict of Interest Policy by individuals who are subject to that Policy.
Augmedix represents that, to its knowledge, the Augmedix personnel involved in
the negotiation, implementation and performance of this Agreement have no
knowledge of any circumstances constituting a conflict of interest with respect
to Augmedix’s transaction of business with Sutter. Augmedix agrees to notify
Sutter within thirty (30) days of any such Augmedix personnel learning of any
circumstances constituting a conflict of interest hereunder.

 

D. OIG List of Excluded Entities. Augmedix certifies that neither it nor its
subcontractors performing Services are currently named as an excluded entity or
individual on the “List of Excluded Individuals/Entities” of the Department of
Health and Human Services Office of the Inspector General (“OIG List”). Augmedix
shall immediately notify Sutter if at any point during the Term Augmedix is
named as an excluded entity or individual on the OIG List.

 

E. Access to Records. Augmedix shall make available, for the term of this
Agreement and for four (4) years following its expiration, to Sutter and/or the
Secretary, U.S. Department of Health and Human Services, the U.S. Comptroller
General and their representatives this Agreement and all other books, documents,
and records as are necessary to certify the nature and extent of the costs
incurred by Sutter in purchasing Services under this Agreement. Augmedix agrees
to indemnify Sutter in the event that any amount of reimbursement is denied or
disallowed because of the failure of Augmedix to comply with this obligation.
Such indemnity shall be subject to the terms and conditions of Section IV.D of
this Agreement and include the amount of reimbursement denied, plus any
interest, penalties and legal costs. This paragraph is intended to assure
compliance with Section 1861 of the Social Security Act.

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

F. Accessibility. If applicable, Augmedix will provide Services under this
Agreement such that the net product of such Services, including, but not limited
to: software applications and operating systems, Web-based internet information
and applications, information, documentation and support, desktop and portable
computers, video and multimedia products, self-contained, closed products, and
telecommunication products are usable by a person with a disability in
accordance with Title III of the Americans with Disabilities Act, 42 U.S.C. §
12181, et seq., and/or Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.
§§ 701, et seq., and Section 1194.22 (a) – (p) of the Electronic and Information
Technology Accessibility Standards, 36 C.F.R. Part 1194 (implementing
Rehabilitation Act Section 508 (29 U.S.C. § 794d)).

 

III.TERM AND TERMINATION

 

A. Term. The initial term of this Agreement shall be for one (1) year,
commencing on the Effective Date (“Initial Term”). The Agreement shall
automatically renew on the same terms and pricing for five successive one (1)
year terms (each, a “Renewal Term”), unless Sutter provides written notice to
Augmedix of Sutter’s intent to terminate the Agreement at least ninety (90) days
prior to the end of the Initial Term or any Renewal Term. The Initial Term and
the Renewal Terms are collectively referred to herein as the Agreement “Term”.

 

B. Termination Without Cause. This Agreement may be terminated, in whole or in
part, with or without cause, upon ninety (90) days’ advance written notice by
Sutter to Augmedix.

 

C. Termination or Modification in the Event of Government Action.

 

1. This Agreement shall terminate if both:

 

a) as a result of the enactment of any new applicable federal or state law or
regulation, or any change in any existing applicable federal or state law or
regulation or any new interpretation of any applicable federal or state law or
regulation by any court or regulatory agency, the performance by a Party of any
material obligation under this Agreement would be rendered illegal or any
material provision of this Agreement would be rendered invalid or unenforceable,
or the arrangement between the Parties set forth in this Agreement could
reasonably be expected to have a material adverse effect on a Party or its
Affiliates (for example a potential revocation of any license or certification),
and (ii) the Parties are unable to negotiate a mutually acceptable amendment to
this Agreement pursuant to Section V.J. below. If any immaterial provision of
this Agreement is held to be illegal, invalid or unenforceable for any reason,
this Agreement shall be deemed amended to delete such provision, such amendment
to apply only with respect to the operation of this Agreement in the particular
jurisdiction in which such provision is held to be illegal, invalid or
unenforceable, and the remainder of this Agreement shall remain in full force
and effect and enforceable in accordance with its terms.

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

b) The Parties agree that the Party affected by the new law or regulation or the
change in law or regulation or the interpretation of a law or regulation shall
use reasonable efforts to give the other Party at least sixty (60) days prior
written notice of the effective date of such new law, change, or interpretation.

 

c) The Parties agree that, notwithstanding the foregoing provisions of this
Section, either Party may, within ten (10) business days of giving or receiving
notice of the new law, change, or interpretation, notify the other Party of its
wish to renegotiate the applicable terms of this Agreement (“Renegotiation
Notice”), in which event the Parties shall negotiate in good faith, for a period
of sixty (60) days from delivery of the Renegotiation Notice, an amendment to
this Agreement that addresses the portion of this Agreement rendered illegal,
invalid or unenforceable by the new law, change, or interpretation while
preserving to the greatest extent possible the original intent of this
Agreement. If the Parties successfully conclude such negotiations prior to the
effective date of the new law, change, or interpretation, this Agreement shall
not terminate and shall be amended to reflect the negotiated terms. If the
Parties are unable to successfully conclude such negotiations prior to the
effective date of the new law, change, or interpretation and such effective date
is within the sixty (60) day negotiation period, negotiations shall continue but
this Agreement shall be deemed amended to delete such portion rendered illegal,
invalid or unenforceable, such amendment to apply only with respect to the
operation of this Agreement in the particular jurisdiction in which such portion
is held to be illegal, invalid or unenforceable, and the remainder shall remain
in full force and effect and enforceable in accordance with its terms, subject
to the subsequent sentence. In the event the Parties are unable to successfully
conclude such negotiations within the sixty (60) day negotiation period, this
Agreement shall terminate at the end of the sixty (60) day negotiation period.

 

D. Effect of Termination. Upon notice of termination by either party, Augmedix
shall cease or wind-down performance of the Services in accordance with Sutter’s
requests. For clarification, Sutter shall pay Augmedix in accordance with
Section I.D. any fees earned and expenses incurred by Augmedix for Services
performed up to the time of termination. Within 30 days (or such other period as
agreed by the parties) after the termination or expiration of this Agreement,
Statement of Work or Exhibit or at the end of the termination/expiration
assistance period described below, whichever occurs later (the “End Date”), (a)
each party shall return or securely destroy Confidential Material of the other
party in accordance Section IV.C.; and (b) if applicable, both Parties shall
deliver to the other Party or its designee, any such data feed or other delivery
mechanism as agreed to by the Parties.

 

E. Termination/Expiration Assistance. Upon termination or expiration of this
Agreement, a Statement of Work or Exhibit for any reason, Augmedix shall for up
to 30 days after the date of termination or expiration, at Sutter’ option, (a)
continue to provide the Services in accordance with this Agreement in order to
facilitate Sutter’ transition of the Services to Sutter or its designee without
interruption or adverse effect and (b) provide such reasonable assistance as may
be requested by Sutter to effectuate such transition. This Agreement shall
continue in full force and effect with respect to the performance of such
termination/expiration assistance. In consideration of such
termination/expiration assistance, Sutter shall pay Augmedix at the
then-applicable rates in accordance with the provisions of this Agreement
(including the applicable Statement of Work or Exhibit).

 



5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

F. Survival of Provisions. Notwithstanding anything to the contrary herein, in
the event of the termination or expiration of this Agreement, the
indemnification, non- solicitation, confidentiality provisions and other
obligations of the Parties, or any other clauses herein, which by their terms or
nature are to be performed or complied with subsequent to the expiration or
termination of this Agreement shall survive and continue in full force and
effect.

 

G. Grievance Process. A dispute arising as set forth in Section V.H. above may
be resolved by each Party appointing a representative to meet and attempt to
resolve such a dispute. The representatives shall meet as often as the Parties
reasonably deem necessary to discuss the problem in an effort to resolve the
dispute without the necessity of any formal proceeding. In the event the
representatives cannot resolve such dispute within ninety (90) days following
receipt of notice from the Party requesting the process set forth in Section
V.H., then either Party may pursue its available remedies as set forth in
Section V.H.

 

IV.LEGAL

 

A. Warranties. Augmedix warrants that:

 

1. All Services will be performed by Augmedix in a professional manner,
consistent with the standard of skill and care exercised by the best
professionals within Augmedix’s industry on projects of comparable scope and
complexity, in a similar location, and in conformance with the requirements of
this Agreement and within the deadlines mutually set by the Parties;

 

2. Augmedix is sufficiently experienced, properly qualified, registered,
licensed, equipped, organized and financed to perform the Services in compliance
with the terms of this Agreement, and will ensure that all employees,
subcontractors and agents will have the requisite experience and qualifications
to perform the Services in a lawful and proper manner;

 

3. The Augmedix Google Glass Devices furnished by Augmedix under this Agreement
shall be new;

 

4. To Augmedix’s knowledge, no services, materials, equipment or other matters
furnished by Augmedix to Sutter under this Agreement will in any way infringe
upon or violate any valid third party intellectual property rights;

 

6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5. Augmedix will not take any action which will void, invalidate, or otherwise
adversely affect any manufacturer’s or third party warranty held by Sutter with
respect to any of Sutter’s equipment, systems or property; and

 

B. Ownership of Proprietary Rights.

 

1. Augmedix agrees that Sutter shall be the owners of all proprietary rights in
and to any documentation, records, text and other works of authorship, data,
metadata, databases, information, ideas, innovations, discoveries, inventions,
compositions, know-how, conceptions, designs, symbols, names, procedures,
methods, processes, improvements, products, prototypes, samples, computer
programs or routines (in object code or embedded format, regardless of the
medium on which it resides), hardware and/or software configurations,
translations, trade secrets and other property and materials, tangible or
intangible, whether or not patentable or registrable under copyright, patent or
similar laws, within the foregoing: (i) furnished to Augmedix, or to which
Augmedix is given access by Sutter in connection with the performance of this
Agreement; and/or (ii) expressly set forth in Exhibit A as specifically created
for Sutter and owned by Sutter (collectively “Intellectual Property”). Augmedix
shall not have any interest in such Intellectual Property and may use such
Intellectual Property only as necessary to perform under this Agreement.
Accordingly, Augmedix hereby assigns to Sutter all of Augmedix’s right, title
and interest in and to the Intellectual Property. Augmedix further acknowledges
its obligation to assist Sutter or its designee, at Sutter’s (or designee’s)
expense, in every proper way to secure Sutter’s or its designee’s, rights in the
Intellectual Property and any copyrights, patents, trademarks, moral rights or
other intellectual property rights relating thereto. This obligation includes
maintaining and preserving accurate and complete records of all pertinent
information and data with respect thereto (“Records”), disclosing to Sutter or
its designee all Intellectual Property and Records, and executing all
applications, specifications, oaths, assignments, recordations and instruments
necessary to obtain, maintain and transfer such rights to Sutter or its designee
(or, if not transferable, to waive such rights). The Parties further agree that
nothing in this paragraph or in this Agreement shall limit Sutter’s sole and
exclusive intellectual property rights in and to its own data (including
metadata) provided to or accessed by Augmedix, or developed or generated by
Augmedix for Sutter in accordance with Section IV(B)(ii) above during the course
of this Agreement. Except as expressly authorized by Sutter or as permitted
herein, Augmedix may not use, aggregate or otherwise modify such data or
metadata for Augmedix’s own use or for use with or by third parties.

 

2. Notwithstanding the foregoing:

 

a) Sutter agrees that Augmedix shall be the owner of all proprietary rights in
and to the Augmedix Solution (as defined in Exhibit B), and improvements
thereof, and all associated intellectual or other proprietary rights. In
addition, to the extent Sutter provides any suggestions, recommendation or other
feedback to Augmedix with respect to the Augmedix Solution, Sutter hereby grants
to Augmedix a non-exclusive, perpetual, non-terminable, non-revocable,
royalty-free, sublicenseable license to use any such feedback in connection with
the development or commercialization of Augmedix Solution.

 



7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

b) Augmedix and/or its vendors may collect, use and store data regarding the
quality or performance of the Augmedix Solution or the applicable vendor’s
component. Data to be collected are: bitrate, network quality, latency, packet
loss, software stability, signaling attributes, frame rate, protocol used,
picture quality, delay, jitter, hardware performance, A/V offset and processor
use for aggregate assessment purposes. For clarity, Augmedix and/or its vendors
are not precluded from using PHI for quality and control purposes in accordance
with the terms of this Agreement or any Exhibit.

 

C. Confidentiality.

 

1. Each Party shall hold the following “Confidential Information” in strict
confidence and not disclose the same to any other person or entity except as
provided herein: each other’s proprietary and confidential records and
information, including but not limited to all information, pricing and terms
relating to or contained in this Agreement; the content of all negotiations and
other discussions regarding contract terms, conditions and pricing; all service
and product data, trade secrets, financial data, pricing, business plans and any
other information or technology received from the other Party in implementing
this Agreement; the confidential information of vendors and other third parties
disclosed to the receiving Party as part of the provision of Services under this
Agreement; all personally identifiable information of a Party’s employees,
agents, and patients; and all information derived from the foregoing.

 

2. Notwithstanding the above:

 

a) A Party may disclose Confidential Information to the personnel within its
organization, its physicians who may use the Services or products (or other
services, products or technology of Augmedix) and its legal and accounting
advisors who require the Confidential Information in connection with the Party’s
internal business processes and its rights and obligations under this Agreement,
provided that such disclosing Party uses commercially reasonable efforts to
require any such recipient to use the information solely for these purposes and
to keep it strictly confidential, except as required by law and subject to the
requirements of 2.b) below.

 

b) A Party may disclose Confidential Information as required by law, provided
that such disclosing Party provides reasonable prior notice to the other Party
to enable such other Party to attempt to prevent or limit the disclosure and the
disclosing Party assists the other Party upon request in seeking relief from or
limiting the disclosure.

 

8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

c) In addition, Sutter shall have the right to disclose contract terms,
conditions and pricing terms, as well as other Confidential Information,
including vendor and other third party confidential information, to those
parties and/or consultants not already mentioned above that Sutter has or will
contract with or retain in the course of managing its business, provided those
parties/consultants agree in writing that they shall not use or divulge such
Confidential Information to any third party except as necessary for the
discharge of their obligations to Sutter or as required by law. Furthermore,
Augmedix shall have the right to disclose the contract terms to its legal and
financial advisors, and to its current and prospective investors, lenders and
acquirers and their respective legal and financial advisors.

 

d) A Party may disclose Confidential Information with the prior written consent
of the other Party.

 

3. Both Parties further agree to comply, and to ensure that their employees and
agents comply, with all applicable federal and California privacy laws relating
to personally identifiable information, including but not limited to the Health
Insurance Portability and Accountability Act of 1996 and its attendant
regulations, as amended from time to time (“HIPAA”), the Health Information
Technology for Economic and Clinical Health Act (“HITECH”), the California
Medical Information Act (CMIA), the Fair Credit Reporting Act (FCRA), and
regulations promulgated under these laws. Augmedix also agrees to execute a
separate HIPAA/HITECH Business Associate Agreement attached hereto as Exhibit C.

 

4. Neither Party shall be obligated to hold the following information in
confidence (and such information shall not be deemed to be Confidential
Information): information that is or becomes publicly available through no fault
of the recipient, information developed by a Party without using any
Confidential Information, information lawfully possessed by a Party before
receipt from the disclosing Party, and information lawfully disclosed to a Party
on a non- confidential basis from a person or entity that is not bound by a duty
of confidentiality.

 

D. Indemnification.

 

1. General Indemnification. Each Party (the “Indemnifying Party”) agrees to
indemnify, defend and hold the other Party (the “Indemnified Party”), and its
respective affiliates, and its and their officers, directors, employees,
representatives, agents, other authorized users, successors and assigns harmless
from and against any and all claims, losses, judgments, liens, demands, damages,
liabilities, penalties, fines, expenses, obligations, causes of action, suits,
or costs, including reasonable attorneys’ fees (collectively, the “Claims”) to
the extent that such Claims are caused by, arise out of, or are connected in any
way with:

 

a) any negligence, unlawful conduct or willful misconduct of the Indemnifying
Party or its employees, subcontractors or agents, to the maximum extent
permitted by law;

 

9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

b) the breach of this Agreement by the Indemnifying Party or its employees,
subcontractors or agents of any of its contractual obligations, covenants,
undertakings or promises under this Agreement;

 

c) property loss, damage, personal injury or death, caused by the Indemnifying
Party or by any of its employees, subcontractors or agents;

 

d) in the case of Augmedix as the Indemnifying Party, defects in design or
manufacture of a product or malfunctioning of a product when used in accordance
with its written instructions, specifications or other product documentation;

 

but not to the extent resulting from the negligence, unlawful conduct or willful
misconduct of the Indemnified Party or its respective employees,
representatives, servants, subcontractors and agent.

 

2. Intellectual Property Indemnification. Augmedix will defend, indemnify,
protect and hold harmless Sutter and its Representatives from and against any
and all Claims to the extent the Claim is based on an allegation that use of the
Services and all related materials, software, equipment and other deliverables
provided in connection therewith, in accordance with this Agreement infringes
any patent or any copyright, trademark, trade secret or other proprietary right
Augmedix will have no liability for third party equipment or components, or to
the extent such Claim: (a) involves infringement that is attributable to any
Sutter-supplied designs or specifications; (b) is based on modification or
combination of any deliverables provided by Augmedix with any non-Augmedix
hardware or software, to the extent such Claim results from such modification or
combination; or (c) to the extent it results from failure of Sutter to use
updated or modified versions of any deliverables provided by Augmedix for
avoiding such Claim.

 

3. Procedure. The Indemnified Party shall provide prompt written notice to the
Indemnifying Party of any claim for which the Indemnified Party is seeking
indemnification. The Indemnifying Party shall have the sole right to control the
defense. The Indemnified Party may participate in the defense of the claim at
its own expense. Further, upon the request of the Indemnifying Party, at the
Indemnifying Party’s sole expense, the Indemnified Party shall cooperate as is
reasonable in the defense. The Indemnifying Party shall not settle any claim
that includes an admission of wrongdoing by the Indemnified Party or otherwise
adversely affects the Indemnified Party’s interests without its prior written
consent.

 

10

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

E. Limitation of Liability/Exceptions. Other than as set forth below, (1) in no
other event shall either Party be liable for any special, incidental, or
consequential damages, lost profits, or any other indirect damages even if it
has been informed of the possibility thereof, (2) except for Sutter’s payment
obligations under Exhibit A, each Party’s aggregate liability for any other
damages will in no event exceed the greater of (A) total amounts due to Augmedix
pursuant to this Agreement in the twenty-four (24) months preceding the initial
claim, and (B) the amount of recoverable insurance with respect to the
applicable claim.

 

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ANY PURPORTED LIMITATION
ON A PARTY’S LIABILITY, (EACH, A “PARTY” FOR PURPOSES OF THIS PARAGRAPH), EITHER
AS TO TYPE OR AMOUNT OF DAMAGES, SHALL NOT APPLY TO ANY CLAIM ARISING FROM
(A) ANY OUT OF POCKET COSTS REASONABLY INCURRED BY A PARTY AS A RESULT OF THE
OTHER PARTY’S BREACH OF ITS OBLIGATIONS WITH RESPECT TO CONFIDENTIAL INFORMATION
OR INDIVIDUALLY IDENTIFIABLE INFORMATION (INCLUDING, BUT NOT LIMITED TO,
PROTECTED HEALTH INFORMATION), B) DAMAGES TO THE EXTENT PROXIMATELY CAUSED BY
THE PARTY’S OR ITS REPRESENTATIVE’S (I.E., ITS EMPLOYEE’S, DIRECTOR’S,
OFFICER’S, SUBCONTRACTOR’S OR OTHER AGENT’S) GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR (B) DAMAGES AWARDED TO THIRD PARTIES THAT ARE COVERED BY A
PARTY’S DEFENSE AND INDEMNITY OBLIGATIONS SET FORTH IN SECTION IV.D.

 

F. Insurance.

 

1. Requirements. Augmedix shall obtain and maintain all proper and necessary
insurance to guard against all applicable risk at its sole cost and expense,
including, but not limited to, the following:

 

a) Commercial General Liability Insurance in an amount not less than [*] per
occurrence and [*] annual aggregate covering any and all damage to property or
injury to persons which arise from services performed under the Agreement.
Coverage shall include Premises and Operations, Independent Contractors,
Products and Completed Operations including but not limited to any professional
services performed under the Agreement, Contractual Liability and Broad Form
Property damage coverage;

 

b) Excess or Umbrella Liability Insurance extending over the required Commercial
General Liability, Automobile Liability and Employer’s Liability in an amount
not less than [*] per occurrence and [*] annual aggregate;

 

11

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

c)  Workers’ Compensation Insurance in compliance with statutory requirements in
the jurisdiction in which the work will be performed and Employers Liability
insurance with limits of [*] each accident, [*] disease policy limit, and [*]
each disease employee limit. Where permitted by law, such insurance shall
contain waivers of the insurer’s right of subrogation against Sutter, its
Officers, Directors and Employees.

 

d) Automobile Liability Insurance in an amount not less than [*] per accident
coverage for all owned, non-owned and hired automobiles.

 

e) Professional Liability Insurance (Errors and Omissions) covering negligent
acts, errors or omissions arising out of the rendering of or failure to render
professional services as contracted under this Agreement, whether committed or
alleged to have been committed by Augmedix or by its employees, contractors or
others for whom the Augmedix is legally responsible with minimum limits of [*]
each claim, [*] aggregate.

 

f) Information Security & Privacy Insurance in the amount of [*] per claim,
including coverage for unauthorized access, failure of security, breach of
privacy perils, wrongful disclosure of information, as well as notification
costs and regulatory defense.

 

2. Extended Coverage. If any such insurance is written on a claims-made policy
form, the policy shall have a retroactive date prior to or coinciding with the
effective date of this Agreement and shall continue for five (5) years following
termination of this Agreement. In the event that a claims-made policy is
canceled, terminated or non-renewed, Augmedix shall obtain an extended reporting
period endorsement for the remainder of the five (5) year period.

 

3. Certificate of Insurance. Augmedix shall furnish Certificates of Insurance
acceptable to Sutter prior to commencement of Services, and thereafter, not less
than ten (10) days prior to any expiration or renewal date. The Certificate of
Insurance shall provide that there will be no cancellation or reduction of
coverage without thirty (30) days prior written notice to Sutter. All insurance
policies will be written by a company authorized to do business in the state of
California and with an A.M. Best Rating of A VII or better. In no event will the
coverage or limits of any insurance maintained by Augmedix under this Section
F., or the lack or unavailability of any other insurance, limit or diminish in
any way Augmedix's obligations or liability to Sutter under this Agreement. Any
acceptance of insurance certificates by Sutter shall not limit or relieve
Augmedix of the duties and responsibilities assumed by it under this Agreement.

 

4. Additional Insureds. The Commercial General Liability and Automobile
Liability Insurance maintained by Augmedix pursuant to this Agreement shall be
endorsed to name Sutter, its officers, directors, and employees as Additional
Insureds. It is agreed that the insurance afforded such Additional Insureds
shall apply as primary insurance and that any other insurance carried by Sutter
shall be excess only and shall not contribute with this insurance.

 



12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

V.MISCELLANEOUS

 

A. Notices. All communications and notices between the Parties hereto, whether
or not required or permitted under this Agreement, shall be in writing and
either delivered personally, or by courier services, or sent by first class,
certified United States mail, return receipt requested, postage prepaid, to the
Party’s address appearing below. Either Party may from time to time change its
address for purpose of receipt of notice by a notice delivered in compliance
with this subsection.

 

Sutter Health

Attn: Chief Operating Officer,

2200 River Plaza Drive

Sacramento, CA 95833

 

A copy is to be sent to:

Sutter Health Office of the General Counsel

Attn: Senior Vice President & General Counsel

2200 River Plaza Drive

Sacramento, CA 95833

 

Augmedix, Inc.

Attn: CEO

1161 Mission Street, Suite 210

San Francisco, CA 94103

 

A copy is to be sent to:

Fenwick & West, LLP

Attn: Stefano Quintini

801 California Street

Mountain View, CA 94041

 

B. Conflict with Sutter Health Agreement. If Augmedix has an agreement with
Sutter or a Sutter affiliate (“Sutter Affiliate Contract”) on the same subject
matter as this Agreement, this Agreement shall supersede the Sutter Affiliate
Contract.

 

C. Publicity. The Parties agree that all publicity and public announcements
concerning the existence of this Agreement and of the subject matter set forth
herein shall be jointly planned and coordinated by and among the Parties.
Neither Party shall disclose any of the specific terms of this Agreement to any
third party, except its subcontractors and agents with a need to know, without
the prior written consent of the other Party, which consent shall not be
withheld unreasonably. Notwithstanding the foregoing, any Party may disclose
information concerning this Agreement as required by the rules, orders,
regulations, subpoenas or directives of a court, government or governmental
agency, and shall provide notice to the other Party of having so disclosed
unless not reasonably practicable to do so.

 



13

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

D. Use of Marks. Other than as stated in this Agreement or an applicable
Statement of Work, neither Party shall use the name, logo, or likeness of the
other Party, in any electronic medium, signage, advertising, or promotional
material, without the prior written consent of the other Party. Such consent may
be granted or withheld in the sole discretion of the Party whose consent is
required; however, such consent shall not be unreasonably withheld.

 

E. Non-Solicitation. During the Term of this Agreement and for a period of one
(1) year after the termination of this Agreement (the “Restricted Period”),
neither Augmedix nor Sutter will, purposely (on either Party’s own behalf or on
behalf of any other person or entity) contact, recruit, solicit or otherwise
seek to induce any employee or affiliated provider of the other Party to
terminate his/her employment or engagement with the other Party. This covenant
applies to any employee or Provider who, at the time of such attempted
recruitment/hire by either Party, is currently employed or engaged with the
other Party or was previously employed or engaged with the other Party within
the one (1) year period immediately preceding their termination from Augmedix or
Sutter.

 

F. Force Majeure. Neither Party shall be liable nor deemed to be in default for
any delay or failure in performance of any of its obligations under this
Agreement to the extent and for such periods of time as such delay or failure to
perform results directly or indirectly from any act of God, war (declared or
undeclared), action of any governmental authority, terrorism, riot, revolution,
explosion, sabotage, nuclear incident, natural disaster, inclement weather,
lightning, earthquake, fire, flood, storm, sinkhole, epidemics, pandemic,
vandalism, strike or other work interruption or any similar or dissimilar cause
beyond the reasonable control of either Party (“Excusable Delay”). The Party so
affected will give prompt notice to the other Party of an Excusable Delay, in
each case specifying to the extent practicable the estimated duration of such
Excusable Delay, and shall take whatever reasonable steps are necessary to
relieve the effect of such Excusable Delay as rapidly as possible. If Augmedix
remains unable to provide Service to Sutter for a period of thirty (30) days or
more, Sutter has the right to obtain Service, partially or completely, from
competitors without penalty and without further payment to Augmedix. In the
event of a disaster (e.g. act of God, earthquake, fire, flood, natural disaster,
inclement weather, epidemic, pandemic, act of terrorism, explosion, sabotage,
nuclear incident) and the Sutter requires the Services of the Augmedix, Augmedix
agrees that it will use all commercially reasonable and good faith efforts to
provide such Services within twenty- four (24) hours’ notice from Sutter, or as
soon thereafter as possible, and to provide such Services as quickly as
possible. This provision shall apply equally to a disaster event that has
already occurred (e.g. an earthquake) and to an event that is imminent (e.g. a
flood), upon the sole discretion of the Sutter.

 

14

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

G. Governing Law. This Agreement and all transactions contemplated by this
Agreement shall be governed by, and construed and enforced in accordance with
the laws of the State of California.

 

H. Dispute Resolution. The Parties agree to meet and confer in good faith to
resolve any problems or disputes that may arise under this Agreement. If such
good faith meet and confer does not result in resolution within thirty (30)
days, unless mutually extended in writing, either Party may proceed to
arbitration. Meet and confer shall be a condition precedent to the filing of any
arbitration demand by any Party. In addition, should the Parties, prior to
submitting a dispute to arbitration, desire to utilize other impartial dispute
settlement techniques such as mediation or fact-finding, a joint request for
such services may be made to the Judicial Arbitration and Mediation Services
(“JAMS”), or the Parties may initiate such other procedures as they may mutually
agree upon at such time. The Parties further agree that all disputes arising
between the Parties based on or related to this Agreement, whether involving a
claim in tort, contract, or otherwise, shall be settled by final and binding
arbitration, upon a written demand given by any Party to the other Parties. The
arbitration shall be conducted in San Francisco, California by a single, neutral
arbitrator who is licensed to practice law and who is agreed to by the Parties
to the dispute. The written demand shall contain a detailed statement of the
matter and facts and include copies of all related documents supporting the
demand. All such arbitration proceedings shall be administered by JAMS, however,
the arbitrator shall be bound by applicable state and federal law, and shall
issue a written opinion setting forth findings of fact and conclusions of law.
The Parties agree that the decision of the arbitrator shall be final and binding
as to each of them. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The arbitrator shall have no authority
to award punitive damages or to add to, modify, or refuse to enforce any
agreements between the Parties. The arbitrator shall have no authority to make
any award that could not have been made by a court of law. The Party against
whom the award is rendered shall pay any monetary award and/or comply with any
other order of the arbitrator within sixty (60) days of the entry of judgment on
the award, or take an appeal pursuant to the provisions of the California Civil
Code. The Parties waive their right to a jury or court trial. In all cases
submitted to arbitration, the Parties agree to share equally the administrative
fee as well as the arbitrator’s fee, if any, unless otherwise assessed by the
arbitrator. The administrative fees shall be advanced by the initiating Party
subject to final apportionment by the arbitrator in this award. Each Party shall
be solely responsible for its own legal fees and expenses and other costs of any
arbitration.

 



15

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

I. Assignment and Delegation. Neither Party may, directly or indirectly, in
whole or in part, either by operation of law or otherwise, assign or transfer
this Agreement or delegate any of its obligations under this Agreement without
the other Party’s written consent, except that either Party may assign this
Agreement, without the other Party’s consent, to an affiliate or to a successor
or acquirer, in connection with a merger or acquisition, or the sale of all or
substantially all of such Party’s assets or the sale of that portion of such
Party’s business to which this Agreement relates. Any attempted assignment,
transfer or delegation otherwise without such prior written consent will be void
and unenforceable. Any assignment permitted hereunder of either Party's rights
to a purchaser of all or substantially all of said Party's assets or stock or to
any successor by way of merger, consolidation or similar transaction shall
require that such successor assumes all of the assigning Party’s obligations
hereunder. Notwithstanding the foregoing, Sutter, or its permitted successive
assignees or transferees, may assign or transfer this Agreement or delegate any
rights or obligations hereunder without consent: (1) to any entity controlled
by, or under common control with, Sutter, or its permitted successive assignees
or transferees; or (2) in connection with a merger, reorganization, transfer,
sale of assets or product lines, or change of control or ownership of Sutter, or
its permitted successive assignees or transferees.

 

J. Entire Agreement/Modification. This Agreement, including the Recitals (which
are incorporated herein by this reference) constitutes the Parties’ complete
understanding with regard to the subject matter of this Agreement, and
supersedes all prior written or oral agreements or understandings with respect
thereto. This Agreement may be modified only in writing signed and dated by each
Party’s management level representative who has actual signature authority to
legally bind the Party on whose behalf the signature is made.

 

K. Sutter Content. Customer Data (as defined in Exhibit D) will not be stored
outside of the U.S. Borders.

 

L. Survival. Termination or expiration of this Agreement for any reason shall
not relieve either Party of any obligation or liability incurred prior to the
expiration or termination of this Agreement. The following provisions shall
survive termination or expiration of this Agreement, in addition to those that
by their nature are intended to survive termination: PAYMENT/EXPENSES;
WARRANTIES; OWNERSHIP OF PROPRIETARY RIGHTS; CONFIDENTIALITY; INDEMNIFICATION;
LIMITATION OF LIABILITY/EXCEPTIONS; INSURANCE and DISPUTE RESOLUTION.

 

M. Waiver. Any failure of a Party to insist upon strict compliance with any term
or condition of this Agreement shall not be deemed to be a waiver of such term
or condition. To be effective, a waiver must be in writing, signed and dated by
the Parties.

 

N. Severability. In the event any portion of this Agreement is declared void by
a court or arbitrator, such portion shall be severed from this Agreement, and
the remaining provisions shall remain in effect, unless the effect of such
severance would be to alter substantially this Agreement or the obligations of
the Parties, in which case this Agreement may be immediately terminated.

 

O. Headings. The headings are inserted into this Agreement for reference and
convenience only, and will not affect the meaning or interpretation of any
provision hereof.

 

P. Counterparts. This Agreement may be executed in counterparts, each of which
will be an original and which together will constitute one and the same
instrument. A photocopy of the executed Agreement may be used as if it were the
original Agreement.

 

16

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Q. No Third Party Beneficiary. Nothing contained in this Agreement is intended
nor shall it be construed to create rights running to the benefit of third
parties, unless otherwise expressly provided in this Agreement.

 

R. No Referrals/Nonexclusivity. Nothing in this Agreement is intended to
obligate and shall not obligate any Party to the Agreement to refer clients to
any other Party. Further, this Agreement is not exclusive, and the Parties may
enter into similar agreements with other Parties.

 

S. GPO Agreements. If Augmedix is under contract with Novation for this Service
category, the Augmedix agrees to report sales under this Agreement and to pay
administrative fees to Novation per terms of the Novation Agreement. If and when
Services are added to the Agreement, Augmedix will pay applicable administration
fees with respect to such Services at that time and on a go forward basis during
the term of the Agreement.

 

T.  Attorneys’ Fees. If any legal action or other proceeding is commenced to
enforce or interpret any provision of, or otherwise relating to, this Agreement,
the prevailing Party shall be entitled to an award of attorneys’ fees and costs.
For this purpose “expenses” include, without limitation, court or other
proceeding costs, and experts’ and attorneys’ fees and their expenses.

 

U. Integration. This Agreement, including all Exhibits hereto, as set forth in
Section V.V., constitutes the entire understanding of the Parties, and revokes
and supersedes all prior agreements between the Parties regarding the subject
matter hereof and is intended as a final expression of their Agreement. It shall
not be modified or amended except in writing signed by the Parties hereto and
specifically referring to this Agreement. This Agreement shall take precedence
over any other documents which may conflict with this Agreement.

 

V. List of Agreement Documents.

 

Master Services Agreement

 

Exhibit A: Description of Services

 

Exhibit A-1: Authorized Users

Exhibit A-2: Google Joint Publicity Opportunity

Exhibit A-3: Publicity Support

Exhibit A-4: Assistance with Grants and Studies

Exhibit A-5: Participation in Product Roundtables

Exhibit A-6: Augmedix Epicenter Program

Exhibit A-7: Foreign Remote Scribing Locations

 

Exhibit B: Definitions

Exhibit C: Business Associate Agreement

Exhibit D: Security of Data Systems

 

W. Execution. By their signatures below, each of the signatories to this
Agreement represent that they have the authority to execute this Agreement and
to bind the Party on whose behalf their execution is made.

 

SIGNATURE PAGE TO FOLLOW

 



17

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SIGNATURE PAGE

 



SUTTER HEALTH   AUGMEDIX, INC.                       By: /s/ Sarah Krevans   By:
/s/ Ian Shakil Name: Sarah Krevans   Name: Ian Shakil Title: Chief Operating
Officer   Title: CEO Date; April 15, 2015   Date; April 15, 2015

 



18

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

 EXHIBIT A

 

DESCRIPTION OF SERVICES

 

1.OVERVIEW AND DEFINITIONS

 

1.1.Project Overview. Augmedix will provide Service, powered by Google Glass, to
facilitate coordination of Scribing into the Sutter electronic health record, in
pending status, awaiting the provider’s review, finalization and approval.

 

1.2.Definitions. As used in this Exhibit, all terms not otherwise defined in the
Agreement shall have the meanings indicated in Exhibit B: Definitions.

 

1.3.Authorized Users.

 

1.3.1.Meaningful Growth Phase [*]: Sutter agrees to be invoiced and pay for
additional Authorized Users as specified by Schedule A-1A, for a total of [*]
additional Authorized Users by [*]. Sutter agrees and understands that its
addition of said Authorized Users according to Schedule A-1A, and Sutter’s use
of Steady State OUS Services by [*], is essential to the commercial success of
the Parties, and if such goals are not met, Augmedix may choose to 1) cease
allowing additional Authorized Users; and 2) withdraw its support or not include
Sutter from the activities listed in Exhibit A-3, A-4 and A-5. See Schedule A-1B
for a listing of current Authorized Users.

 

1Maximum Growth in [*]: The maximum number of additional Authorized Users for
calendar year 2015 shall be [*] (this number includes the additional Authorized
Users as anticipated in Section 1.3.1 above), with the designation of additional
Authorized Users above [*] by mutual written consent of the Parties.

 

1.3.3.Sutter may remove any Authorized User upon [*] prior written notice to
Augmedix.

 

2.PARTIES RESPONSIBILITIES

 

2.1.Augmedix Responsibilities. Commencing on the Effective Date, Augmedix will
perform the following Services:

 

2.1.1.Implementation and Training. Augmedix will coordinate and manage an
implementation period including evaluating site IT infrastructure, collecting
physician and site preferences, and sending staff on-site at the Sutter Facility
in order to facilitate the on boarding of Sutter employees, Sutter physicians
and providers, and Augmedix Scribes. Augmedix will provide 1) appropriate
employee and provider training, and 2) patient education materials within the
first three months of the Effective Date. Augmedix will be responsible for
training Sutter employees, physicians and providers on relevant procedures.

 



19

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2.1.2.Remote Scribing. Following completion of the implementation period,
Scribing is to be performed by Augmedix Scribes at a Customer pre-approved
centralized third party HIPAA compliant facility and/or on-site for quality and
training purposes. The Parties agree that Sutter can designate whether or not
such Remote Scribing is performed within the United States or permitted to be
performed outside of the United States. The pricing for Steady-State Inside
United States Services and Steady-State Outside United States Services is
provided in Section 3.1 of this Exhibit. Any agreed upon Outside United States
locations for Remote Scribing Services shall be listed in Exhibit A-7. Augmedix
will facilitate coordination of Scribing into the EHR, in pending status,
awaiting the provider’s review, finalization and approval. Audio and video
content generated during a patient session using the Augmedix Google Glass
Device will at all times be encrypted and streamed in real time through the
Sutter Wi-Fi network, with an exception for temporary caching on the Augmedix
Google Glass Device to ensure continuity of the data stream. Notwithstanding the
foregoing, for purposes of this Agreement, “streamed in real time” means
streaming without any caching, storage or retention of the content; provided,
however, that buffering for the purpose of transmitting the content is
permitted.

 

2.1.3.Technology Maintenance. Augmedix shall be responsible for ensuring the
availability and functionality of sufficient Augmedix Google Glass Devices to
provide the Services. The Augmedix Google Glass Devices and other hardware or
materials provided for the purpose of this Agreement are owned by Augmedix and
will be provided and supported entirely by Augmedix to Sutter. Augmedix will
guarantee [*] uptime with exceptions for disruptions to Wi-Fi, power, EHR and
facilities. Augmedix will respond to all requests for support within [*] of
request during scheduled clinic hours.

 

2.2.Sutter Responsibilities. Commencing on the Effective Date, Sutter will have
the following responsibilities:

 

2.2.1.Infrastructure. Sutter will provide the required infrastructure, including
logins, software licenses, remote permissions, and necessary bandwidth and
reliability, to connect with EHR and for the Augmedix Google Glass Device
stream, subject to Augmedix’s compliance with all applicable policies and
procedures of Sutter.

 

2.2.2.Patient Education. Sutter will work together with Augmedix to develop
patient education materials, including an FAQ within the first three months of
execution of the underlying Agreement.

 

2.2.3.Training. Sutter will provide training to Scribes pertaining to the use of
certain software applications installed on the Hardware, including EHR software.

 



20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2.2.4.Access. Sutter will arrange for appropriate access and related credentials
for use of certain software applications on the Hardware by Scribes.

 

2.2.5.Compliance. Sutter shall ensure that patients (a) are informed, prior to
the use of the Augmedix Solution, of the function, extent, and purpose of the
Augmedix Solution and utilization of audiovisual equipment by means of the Glass
device, and (b) are afforded the option to opt-out of such use, each of (a) and
(b) in compliance with all applicable privacy laws and regulations.

 

2.2.6.Scheduling. Sutter staff will update patient status in the EHR or
scheduling software available to the Scribe. Sutter will provide an estimate of
Augmedix Scribe availability requirements no less than [*] in advance of each
month’s requirement on a day by day basis for each Authorized User. This
estimate will be used by Augmedix to staff the Augmedix solution. [*] prior to
the first of the month and each month thereafter, Sutter shall provide a daily
schedule for each Authorized User for each day of the following month (“Daily
Schedule”).

 

2.3.Software and Equipment.

 

2.3.1.Software.

 

2.3.1.1.License. Subject to the terms and conditions of this Agreement, Augmedix
hereby grants Sutter a non-exclusive, non-transferable license for Sutter and
its Authorized Users to use the Augmedix Solution and Documentation at the
Sutter Facility for the sole purpose of receiving the Services in accordance
with this Agreement. The Software may be used on a concurrent user basis.

 

2.3.1.2.Restrictions. Without the prior written consent of Augmedix, Sutter
agrees not to (nor assist or encourage third parties to): (a) sell, rent, lease,
lend, license, sublicense, distribute or otherwise transfer the Software or
Documentation to any third party; (b) decompile, disassemble or reverse engineer
the Software, in whole or in part; (c) write or develop any derivative software
or any other software program based upon the Software, the Documentation or any
Augmedix Confidential Information; (d) use the Software to provide processing or
other services to third parties, or otherwise use the Software on a “service
bureau” basis; or (e) provide, disclose, divulge or make available to, or permit
use of the Software or Documentation by any third party without Augmedix’s prior
written consent. The Software contains Embedded Software and Sutter will comply
with any applicable license terms and conditions as set forth in subsection (c)
below.

 



21

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2.3.2.Augmedix Google Glass Devices.

 

2.3.2.1.The acquisition (including with respect to all applicable software
licenses), installation, configuration, and maintenance of all such Augmedix
Google Glass Devices will be solely the responsibility of Augmedix.

 

2.3.2.2.Sutter shall ensure that Authorized Users (i) maintain the Augmedix
Google Glass Devices in good repair, condition and working order, (ii) use the
Augmedix Google Glass Devices in accordance with the applicable user manual(s)
and the guidelines provided from time to time by Augmedix, and (iii) without
limiting the foregoing, do not use the Augmedix Google Glass Devices outside of
the approved site or for purposes not contemplated under this Agreement, or
disable any protective safeguards.

 

3.FEES.

 

3.1.Service Pricing:

 

3.1.1.Steady-State Inside United States (“IUS”) Services. The IUS Services shall
be provided to Sutter for a fee of $[*] / FTE provider / month (“IUS Services
Fee”).

 

3.1.2.Steady-State Outside United States (“OUS”) Services. The OUS Services
shall be provided to Sutter for a fee of $[*] / FTE provider / month (“OUS
Services Fee”).

 

3.2.Prepayment: Sutter shall provide Augmedix an initial prepayment for each
Authorized User scheduled to utilize the Services after April 1, 2015
(“Prepayment”). The Prepayment is equal to [*] of the full-time FTE IUS or OUS
Services Fee associated with that specific Authorized User. The Prepayment shall
be credited back to Sutter only if Sutter decides to timely terminate an
Authorized User in accordance with the notice requirements of this Agreement, in
which case the Prepayment amount shall be reduced beginning in the final [*] of
Service for that specific Authorized User by the amount of the IUS or OUS
Service Fees invoiced under this Agreement for that specific Authorized User,
with any remaining amount of the Prepayment being refunded to Sutter. By way of
example, if an additional Authorized User was scheduled to begin utilizing
Service on April 1, 2015 at an OUS Service Fee schedule, the Prepayment for such
an Authorized User would be [*] and Augmedix would invoice Sutter for the full
applicable OUS Service Fee beginning and continuing from April 1, 2015; if
Sutter gave notice to terminate that Authorized User on January 1, 2016, then
the Prepayment would be reduced to $[*] by March 31, 2016.

 

Pricing is turn-key per provider to include implementation, training, one (1)
Google Glass unit per physician, battery packs as needed and remote scribing.

 

22

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE A-1A

 

MEANINGFUL GROWTH PHASE - ADDITIONAL AUTHORIZED USERS

 

Deadline   Additional Authorized Users [*]   [*] [*]   [*] [*]   [*] [*]   [*]
[*]   [*] [*]   [*]

 



23

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE A-1B

 

INITIAL AUTHORIZED USERS

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time all day Monday, Wednesday and Friday

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time all day Monday, Wednesday AM, Thursday PM and
Friday AM

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time Tuesday AM, potential patient time Tuesday PM,
Thursday AM, potential patient time Thursday PM, all day Friday

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time all day Monday, Tuesday AM, potential patient time
Tuesday PM, Wednesday AM, potential patient time Wednesday PM, all day Thursday
and Friday AM

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time all day Monday, Tuesday Thursday and Friday

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time Monday PM, potential patient time Monday AM, all
day Tuesday, Thursday and Friday

FTE: [*]

Hours: [*] per month

 



24

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time Monday PM, Wednesday AM, Thursday PM and Friday AM

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility:[*]

Daily Schedule: Patient time Monday all day, Wednesday AM and Friday AM

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility:[*]

Daily Schedule: Patient time Tuesday all day, Wednesday AM, potential patient
time Wednesday PM, Thursday and Friday all day

FTE: [*]

Hours: [*] per month

 

Name: [*]

Customer Facility: [*]

Daily Schedule: Patient time 1st, 3rd, 4th, 5th week Tuesday AM, potential
patient time 2nd week Wednesday AM, 2nd week Wednesday PM, Friday AM

FTE: [*]

Hours: [*] per month

 

This list is subject to modification upon consent of both Parties.

  

25

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-2

 

GOOGLE JOINT PUBLICITY OPPORTUNITY

 

Sutter may participate in a publicity and branding initiative with Google and
Augmedix. The initiative’s purpose will be to publicly highlight the Sutter
Health experience with Google Glass and the Augmedix Solution. Both Parties
acknowledge that Google and its selected advertising agency (mssngpeces.com)
have successfully collaborated with Augmedix, Sutter Health, and Palo Alto
Medical Foundation stakeholders to produce a two-minute concept video in
furtherance of this initiative. This video has been provided to all parties and
is authorized for internal use only by all parties. Google, Sutter Health, and
Augmedix will work together in good faith to plan a public unveiling of the
Augmedix-Sutter relationship, alongside a video release. Google will provide
final content edits and timelines approvals to ensure alignment with the overall
Google Glass PR and branding timeline.

 

26

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-3

 

PUBLICITY SUPPORT

 

1. General Description: During the term of this Agreement, Augmedix will make
its executives available for videos, statements, and photo opportunities in
order to support any Sutter press initiatives associated with the Services. It
is also agreed to and understood that Augmedix will provide speakership
opportunities for Sutter business leaders and physicians.

 

2. Each Party Costs: Augmedix and Sutter are responsible for their respective
external costs of marketing associated with the above and shall share equally in
any costs associated with co- developed marketing materials.

 

3. Term and Termination.

 

3.1.Term: The term of the Publicity Support as provided in this Exhibit A-3
shall commence on execution of this Agreement and shall continue and be in
effect for the Term of the Agreement.

 

3.2.Renewal: This Exhibit A-3 shall automatically renew for renewal periods of
one (1) year unless Sutter provides Augmedix with at least fifteen (15) days
written notice of Sutter’s intent not to renew prior to expiration of the then
current term.

 

3.3.Termination: Sutter may terminate its Publicity Support as defined in
Exhibit A-3 with ninety (90) days notice to Augmedix. The termination of the
Publicity Support by Sutter does not terminate either parties other obligations
and deliverables as provided in this Agreement or in its attached exhibits.

 



27

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-4

 

ASSISTANCE WITH GRANTS AND STUDIES

 

1. General Description: During the term of this Agreement, Augmedix will provide
reasonable support in any identified research and publication efforts, whether
privately or publicly funded, conducted by Sutter in collaboration with
Augmedix. To the extent possible, Augmedix will assist in the collection of data
metrics and assist in the workflow to accommodations required to complete the
identified research study and publication effort.

 

2. Term and Termination.

 

2.1.Term: The term of this Exhibit A-4 shall commence on execution of this
Agreement and shall continue and be in effect for the Term of the Agreement.

 

2.2.Renewal: This Exhibit A-4 shall automatically renew for renewal periods of
one (1) year unless Sutter provides Augmedix with at least fifteen (15) days
written notice of Sutter’s intent not to renew prior to expiration of the then
current term.

 

2.3.Termination: Sutter may terminate Exhibit A-4 with ninety (90) days notice
to Augmedix. The termination of Exhibit A-4 by Sutter does not terminate either
parties other obligations and deliverables as provided in this Agreement or in
its attached exhibits.

 



28

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-5

 

PARTICIPATION IN PRODUCT ROUNDTABLES

 

1. General Description: Sutter shall be given a seat at the Augmedix Product
Roundtable which will confer to Sutter the opportunity to guide future platform
partnerships and features.

 

2. Term and Termination.

 

2.1.Term: The term of Exhibit A-5 shall commence on execution of this Agreement
and shall continue and be in effect for the Term of the Agreement.

 

2.2.Renewal: This Exhibit A-5 shall automatically renew for renewal periods of
one (1) year unless Sutter provides Augmedix with at least fifteen (15) days
written notice of Sutter’s intent not to renew prior to expiration of the then
current term.

 

2.3.Termination: Sutter may terminate Exhibit A-5 with ninety (90) days notice
to Augmedix. The termination of Exhibit A-5 by Sutter does not terminate either
parties other obligations and deliverables as provided in this Agreement or in
its attached exhibits.

 



29

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-6

 

AUGMEDIX EPICENTER PROGRAM

 

As an early adopting of the Augmedix Solution, Sutter may serve as a reference
customer on behalf of Augmedix for non Sutter Health physicians and business
leaders who desire to see and discuss the Augmedix’s Solution.

 

30

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Exhibit A-7

 

FOREIGN REMOTE SCRIBING LOCATIONS

 

[*]

 

Location #1:

 

[*]

 

Location #2:

 

[*]

 

31

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT B

 

DEFINITIONS

 

“Augmedix Google Glass Device(s)” means the Google Glass device (or similar
devices such as the Looxcie, Vuzix M100, Golden-I, etc.) that has been deployed
by Augmedix for use as part of the Augmedix Solution.

 

“Augmedix Solution” means the Scribing solution provided by Augmedix to the
Sutter, including the Augmedix Google Glass Device and associated software.

 

“Authorized User(s)” means an employee or contractor who are designated by
Sutter as an Authorized User.

 

“Documentation” means all materials and documentation provided by Augmedix to
Sutter, whether in hard copy, magnetic media or machine-readable form,
pertaining to the capabilities, operation, software and/or services of the
Augmedix Solution, as amended and updated by Augmedix from time to time.

 

“Full-Time Employee (FTE)” equates to 140 hours of service per month (4 week
period).

 

“Hardware” means the minimum recommended hardware required to operate the
Software, as described herein.

 

“Scribe(s)” means an individual who performs Scribing on behalf of a Sutter
provider.

 

“Scribing” means the act of EHR data entry and lookup from the perspective of,
and on behalf of the provider based on the interaction between a patient and
provider. Scribing activities will be reviewed, finalized and approved by
provider before any Scribe-created data becomes part of the subject patient’s
medical record.

 

“Software” means the software required to operate the Augmedix Google Glass
Device. Software includes any embedded software.

 

32

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT C

 

BUSINESS ASSOCIATE AGREEMENT

 

This Business Associate Agreement (“Agreement”) is by and between Sutter Health,
a California nonprofit public benefit corporation (“Covered Entity”), and
Augmedix, Inc., a Delaware corporation (“Business Associate”), and is effective
as of the date last signed below (the “Effective Date”).

 

R E C I T A L S

 

A. The parties desire to comply with federal and California laws regarding the
Use and Disclosure of individually identifiable health information, in
particular with the provisions of the federal Health Insurance Portability and
Accountability Act (HIPAA), and the Health Information Technology for Economic
and Clinical Health Act (HITECH), and regulations promulgated under these laws.

 

B. The parties have accordingly agreed to enter into the following terms and
conditions.

 

A G R E E M E N T

 

Now therefore, in consideration of the promises set forth herein, the parties
agree as follows:

 

1. Definitions. The parties agree that any capitalized terms shall have the same
definition as given to them under HIPAA and HITECH and regulations promulgated
under these laws.

 

2. Protected Health Information. Business Associate agrees that it shall keep
confidential all Individually Identifiable Health Information protected under
California and federal law, including, but not limited to, Protected Health
Information that Business Associate receives from Covered Entity, or creates or
receives on behalf of Covered Entity (hereafter “PHI”). Such PHI shall be and
remain the property of Covered Entity.

 

3. Obligations of Business Associate. Business Associate shall limit its Use and
Disclosure of PHI only as necessary and appropriate to fulfill its specific
obligations to Covered Entity, and agrees to the following, without limiting the
foregoing:

 

(a) Use of Protected Health Information (“PHI”): Business Associate agrees that
it, and its agents, employees and Subcontractors, shall not Access, Use or
Disclose PHI other than as permitted or required by the Agreement or as required
by law.

 



33

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(b) Safeguards: Business Associate shall comply with Subpart C of 45 CFR Part
164 (“Security Rule”) with respect to electronic PHI, to prevent Use or
Disclosure of PHI other than as provided for by the Agreement. Additionally,
Business Associate will comply with the following specific requirements relevant
to Subpart C of 45 CFR Part 164 (“Security Rule”):

 

i.Covered Entity’s PHI that is transmitted, transacted or stored must be
encrypted with FIPS 140-2 compliant encryption, such as the Advanced Encryption
Standard (AES). Business Associate acknowledges and understands that Covered
Entity’s standard is AES 256 encryption for transmitting PII and/or PHI. While
currently some of Business Associate’s transmissions of Covered Entity’s PHI
uses AES 128 encryption, Business Associate will implement AES 256 encryption
for Covered Entity’s PHI no later than 12/31/2015. In addition, Business
Associate, when transmitting Covered Entity’s PHI outside of the United Sates
(and within the United States when applicable and as requested by Covered
Entity), will only access Covered Entity’s EHR to/from specific IP addresses and
locations approved by Covered Entity.

 

ii.Covered Entity’s PHI remains solely on servers located within the United
States.

 

iii.Business Associate will apply all applicable security patches, service packs
and hot fixes on applications and information systems that transmit, transact or
store Covered Entity’s PHI within thirty (30) days of release.

 

iv.Business Associate will perform a thorough background check that will
include, at a minimum, criminal check, employment verification, drug testing,
and name/address verification for all employees requiring access to information
systems that transmit, transact or store Covered Entity’s PHI. Background checks
will include married name and maiden name where appropriate.

 

v.Business Associate will employ multifactor authentication (e.g., tokens, one
(1) time passwords, etc.) for remote access to applications and information
systems that transmit, transact or store Covered Entity’s PHI.

 

vi.Business Associate will securely sanitize all media containing Covered
Entity’s PHI (i.e., make the PHI unreadable or unusable through encryption or
physical destruction) prior to disposal or re-use.

 



34

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(c) Reporting: Business Associate shall report to the Privacy Officer of Covered
Entity any Use or Disclosure of protected health information not provided for by
the Agreement of which it becomes aware, including Breaches of Unsecured PHI as
required at 45 CFR § 164.410 within forty-eight (48) hours of Discovery. Reports
shall include, information available at the time of such reporting to the extent
possible: A description of what happened, including the date of the discovery;
the types of PHI that were involved; any steps individuals should take to
protect themselves from potential harm; and what Business Associate is doing to
investigate, mitigate, and protect against further unauthorized Disclosures or
Breaches. Initial reports shall be supplemented as more information becomes
available to Business Associate. Business Associate shall also promptly report
in electronic form to the Security Officer of Covered Entity any Security
Incident relating to Electronic PHI of which Business Associate becomes aware,
except that no report shall be required for unsuccessful attempts at
unauthorized Access, Use, Disclosure, modification, or destruction of PHI or
unsuccessful attempts at interference with systems operations in an information
system, such as “pings” on a firewall. Reports required under section shall be
made to the following individuals, as applicable:

 

Sutter Health, Chief Privacy Officer

[*]

[*]

Ph: [*]

 

Sutter Health, Chief Information Security Officer

[*]

[*]

Ph: [*]

 

(d) Workforce, Agents and Subcontractors: Business Associate shall not disclose
PHI to any member of its Workforce, or to any of its agents or Subcontractors,
unless such Disclosure is necessary for Business Associate to fulfill the terms
of the Agreement. Business Associate shall also ensure that any Subcontractors
that create, receive, maintain, or transmit protected health information on
behalf of the Business Associate agree to the same restrictions, conditions, and
requirements that apply to the Business Associate with respect to such
information in accordance with 45 CFR § 164.502(e)(1)(ii) and 164.308(b)(1).
Business Associate shall not disclose PHI, nor allow an agent or Subcontractor
to disclose PHI, outside of the United States of America without the express
written consent of Covered Entity. The foregoing does not preclude Business
Associate from utilizing its subcontractors or agents residing outside of the
United States to provide supporting services and functions so long as:

 

i.Business Associate’s subcontractors and agents only have foreign remote access
to Covered Entity’s PHI from workstations located in a secured facility approved
by Covered Entity. Addresses of such facilities must be included in Exhibit A-7
of this Agreement and Business Associate will inform Covered Entity of any
additions or deletions of facilities listed in Exhibit A-7.

 

ii.Business Associate contractors and agents fully comply with the provisions of
HIPAA and this Agreement in the same manner as the Business Associate when
handling PHI of Covered Entity.

 

iii.Covered Entity’s PHI remains solely on servers located within the United
States.

 

iv.The subcontractors and agents conduct such services within a secured facility
that has badge access with logging and cameras located solely at exit and entry
points,

 



35

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

v.Workstations utilized by Business Associate’s subcontractors or agents have
technical controls to protect against unauthorized dissemination of PHI (i.e.
Data Leak Prevention system (DLP), removable media restrictions, and restricted
Internet Access).

 

(e) Access to PHI: Upon the request by Covered Entity, Business Associate shall
promptly provide PHI to Covered Entity within five (5) days to permit any
individual whose PHI is maintained by Business Associate to have Access to and
to copy his/her PHI in accordance with 45 CFR § 164.524, and applicable
California law. Such PHI shall be produced in the format requested by Covered
Entity, unless it is not readily producible in such format, in which case it
shall be produced in hard copy format. If an individual contacts Business
Associate directly for such Access, Business Associate shall direct the
individual to contact the Covered Entity. This requirement to provide Access to
the PHI shall only apply if the PHI in Business Associate’s possession is part
of the Covered Entity’s Designated Record Set.

 

(f) Amendment of PHI: Upon the request of Covered Entity, Business Associate
shall amend PHI and/or make PHI available to Covered Entity within five (5)
business days for amendment, in such manner as Covered Entity may from time to
time request, in accordance with 45 CFR § 164.526 and applicable California law.
If an individual contacts Business Associate directly to amend PHI, Business
Associate shall direct the individual to contact the Covered Entity. This
requirement to amend the PHI shall only apply if the PHI in Business Associate’s
possession is part of the Covered Entity’s Designated Record Set.

 

(g) Accounting of Disclosures of PHI: Upon the request of Covered Entity,
Business Associate shall provide to Covered Entity within five (5) business days
an accounting of all Disclosures of PHI in order for Covered Entity to comply
with 45 CFR § 164.528 Business Associate shall provide the date of the
Disclosure, the name and, if known, the address of the recipient of the PHI, a
brief description of the PHI disclosed, and the purpose of the Disclosure. If an
individual contacts Business Associate directly for such an accounting, Business
Associate shall direct the individual to contact the Covered Entity.

 

(h) Minimum Necessary: Business Associate and its agents or Subcontractors shall
request from Covered Entity and so Use and disclose only the Minimum Necessary
PHI necessary to accomplish the purpose of the request, Use, or Disclosure. In
all cases, Business Associate agrees to comply with guidance issued from time to
time by the Secretary of Health and Human Services regarding Minimum Necessary.

 

(i) Prohibition on Sale of PHI: Business Associate shall not directly or
indirectly receive remuneration in exchange for any PHI.

 

(j) Other Obligations: To the extent that Business Associate is responsible for
carrying out an obligation of Covered Entity under Subpart E of 45 CFR Part 164,
Business Associate shall comply with the requirements of Subpart E that apply to
Covered Entity in the performance of that obligation.

 



36

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(k) Audits, Investigations Inspections: Business Associate shall make its
internal practices, books, and records relating to the Use and Disclosure of PHI
received from, or created by the Business Associate on behalf of, the Covered
Entity available to the Secretary of the United States Department of Health and
Human Services (“Secretary”), or the Secretary’s designee, for purposes of
determining the Covered Entity’s and/or Business Associate’s compliance with the
applicable laws and regulations. Business Associate shall cooperate with Covered
Entity related to government or regulatory investigations, including making
Business Associate’s information relating to the Use and Disclosure of PHI
available to Covered Entity.

 

(l) Identity Theft Red Flags: To the extent Business Associate performs a
service or activity on behalf of Covered Entity in connection with a covered
account (as defined by 16 CFR Part 681.1(b)(3)), Business Associate will perform
the service or activity in accordance with reasonable policies and procedures
designed to detect, prevent, and mitigate the risk of identity theft (as defined
in 16 CFR 603.2(a)).

 

(m) Mitigation Procedures: Business Associate agrees to mitigate, to the extent
practicable, any harmful effect that is known to Business Associate of a Use or
Disclosure of PHI in violation of this Agreement.

 

(n) Indemnification: Subject to the terms and conditions of Section IV(D) and
IV(E) of the Agreement, each party agrees to indemnify and defend, and hold
harmless the other party, its affiliates, and any of its or their officers,
directors, attorneys, agents or employees, from all claims, costs, settlement
fees, attorneys’ fees, losses, damages, liabilities and penalties arising from
or connected with the breach by the indemnifying party or any of its officers,
directors, agents, Subcontractors or employees, of its obligations under this
Agreement with respect to PHI. This provision shall survive the termination or
expiration of this Agreement.

 

(o) Insurance: Business Associate shall obtain and maintain all proper and
necessary insurance to cover liabilities related to Business Associate’s
obligations concerning the PHI received from, or created by Business Associate
on behalf of, Covered Entity pursuant to this Agreement in the minimum amounts
of $[*] per claim. Business Associate shall notify Covered Entity promptly of
any changes or termination of coverage that affects such insurance coverage
during the term of this Agreement.

 

(p) Legal Process: In the event that Business Associate is served with legal
process (e.g., a subpoena) or request from a government agency (e.g., the
Secretary) that potentially could require the Disclosure of PHI, Business
Associate shall provide prompt notice of such legal process to the Privacy
Officer of Covered Entity. In addition, Business Associate shall not disclose
the PHI without the express written consent of Covered Entity unless pursuant to
a valid and specific court order or to comply with a request by a governmental
regulatory agency under its statutory or regulatory authority.

 

37

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

4. Permitted Uses and Disclosures by Business Associate.

 

(a) Management and Administration. Business Associate and its respective agents,
employees and Subcontractors are authorized to Use or disclose PHI for Business
Associate’s own proper management and administration, and to fulfill any of
Business Associate’s legal responsibilities; provided, however, that the
Disclosures are required by law or Business Associate has received from any
third-party recipient of PHI written assurances that (i) the PHI will be held
confidentially and Used or further disclosed only as required by law or for the
purposes for which it was disclosed to the third-party, and (ii) the third-party
will notify Business Associate of any instances of which the third- party
becomes aware that the confidentiality of the PHI has been breached.

 

5. Obligations of Covered Entity.

 

(a) Authorizations: Covered Entity shall obtain from individuals any applicable
consents, authorizations and other permissions necessary or required by law for
Covered Entity and Business Associate to fulfill their obligations under this
Agreement.

 

(b) Restrictions: Covered Entity shall notify Business Associate in writing of
any unique restrictions in the Use or Disclosure of an individual’s PHI that
Covered Entity has agreed to that may affect Business Associate’s performance of
its obligations under this Agreement. Covered Entity must agree to the request
of an individual to restrict Disclosure of PHI about the individual to a Health
Plan if the Disclosure is for the purpose of carrying out Payment or Health Care
Operations and is not otherwise required by law; and the PHI pertains solely to
a health care item or service for which the individual, or person other than the
Health Plan on behalf of the individual, has paid Covered Entity in full.

 

(c) Revocations: Covered Entity shall notify Business Associate in writing of
any changes in, or revocation of, permission by an individual relating to the
Use or Disclosure of PHI, if such changes or revocation may affect Business
Associate’s performance obligations under this Agreement.

 

6. Termination.

 

(a) Breach: Without limiting the rights of the parties under this Agreement, if
either party breaches its obligations under this Agreement, the non-breaching
party may terminate this Agreement and may, but is not required to, provide the
breaching party an opportunity to cure the breach within thirty (30) days prior
to the effectiveness of such termination (or such shorter time period as
determined by the non-breaching party in its sole discretion).

 

(b) Automatic Termination: This Agreement shall automatically terminate upon the
mutual agreement of the parties.

 

38

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(c) Procedure upon Termination: Upon termination of this Agreement, Business
Associate shall return or destroy, at Covered Entity’s option, all PHI that it
maintains in any form, and shall retain no copies of PHI, if feasible. Business
Associate shall certify to Covered Entity that Business Associate has destroyed
and/or returned all PHI, in accordance with Covered Entity’s request. If the
parties agree that the return or destruction of PHI is not feasible, Business
Associate shall continue to extend the protections of this Agreement to the PHI,
and limit further Use of the PHI to those purposes that make the return or
destruction of the PHI infeasible. Business Associate shall notify Covered
Entity what PHI Business Associate shall retain. This obligation on Business
Associate shall survive any termination of this Agreement.

 

7. Amendment. The parties agree to take such action as is necessary to amend
this Agreement for Covered Entity to comply with HIPAA or other applicable law.
The parties agree that this Agreement may only be modified by mutual written
amendment, signed by both parties, effective on the date set forth in the
amendment.

 

8. No Third-Party Beneficiaries. Unless otherwise set forth herein, nothing
contained herein is intended nor shall be construed to create rights running to
the benefit of third-parties.

 

9. Independent Contractor. The parties agree that Business Associate is an
independent contractor, and not an employee, agent, or partner of, or joint
venturer with, Covered Entity.

 

10. Entire Agreement. This Agreement (together with any recitals and exhibits,
which are hereby incorporated by this reference) constitutes the entire
understanding and agreement between the parties relating to PHI, and it
supersedes any and all prior or contemporaneous agreements, representations and
understandings of the parties.

 

11. Waiver. Any failure of a party to insist upon strict compliance with any
term, undertaking or condition of this Agreement shall not be deemed to be a
waiver of such term, undertaking or condition. To be effective, a waiver must be
in writing, signed and dated by the parties to this Agreement.

 

12. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one and the same instrument. Any photocopy of this executed Agreement may be
used as if it were the original.

 

13. Governing Law. Notwithstanding any other provision to the contrary, this
Agreement shall be governed and construed in accordance with the laws of the
State of California.

 

14. Interpretation. Any ambiguities shall be resolved to permit Covered Entity
and Business Associate to comply with HIPAA and HITECH, and regulations
promulgated under these laws.

 

15. Execution. By their respective signatures and execution dates, below, each
of the following represents that he or she is duly authorized to execute this
Agreement and to bind the party on whose behalf such execution is made.

 

39

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 



SUTTER HEALTH   AUGMEDIX, INC.       By: /s/ Sarah Krevans   By: /s/ Ian
Shakil             Name:  Sarah Krevans   Name: Ian Shakil Title: Chief
Operating Officer   Title:    CEO Date: April 15, 2015   Date:   April 15, 2015

 



40

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Exhibit D

 

SECURITY OF DATA AND SYSTEMS

 

1.Objective. The purpose of this Exhibit D (“Exhibit”) is to ensure the
confidentiality, integrity, and availability of all Customer Data and Systems
transmitted, accessed, developed, used or provided under this Agreement. In the
event any term or condition in this Exhibit conflicts with a term or condition
of the Agreement or the Business Associate Agreement, if any, the term or
condition of the Agreement or the Business Associate Agreement shall control.
Capitalized terms used in this Exhibit and not defined herein shall have the
meanings set forth in the Agreement. Nothing in this Exhibit shall relieve
Augmedix, Inc. (“Supplier”) of any obligations under the Agreement, or the
Business Associate Agreement, if any, nor be deemed a waiver by Sutter Health
(“Customer”) of any rights or remedies therein. For purposes of this Exhibit and
for the product or use of the product as specified in this Agreement, “Customer
Data” means Protected Health Information (“PHI”) and Personally Identifiable
Information (“PII”) collected by or made available to Supplier under the
Agreement, or “Metadata”, which means proprietary structural, technical and
administrative data regarding the design and specification of such PHI or PII.
Supplier and Customer acknowledge and agree that as the product or use of the
product evolves, they will from time to time engage in discussions to revisit
these definitions as appropriate. For clarity, 1) Customer Data is subject to
the confidentiality provisions of the Agreement and this Exhibit, and 2)
Supplier shall not use Metadata for the purpose of re-identifying PHI or PII.
For purposes of this Exhibit, “Systems” means without limitation all computers,
computer systems, networks, databases, servers, communication systems,
Intranet(s) and means of access to such systems, including but not limited to,
passwords, tokens, keys, logon scripts or other authentication information.

 

2.Obligations of Supplier. Supplier shall limit its use and disclosure of
Customer Data only as necessary and appropriate to fulfill its specific
obligations to Customer and, without limiting the foregoing, agrees to the
following:

 

a.Customer Data. Customer Data will not be stored outside of the U.S.

 

b.Policies and Standards. Supplier shall maintain and strictly adhere to its
Security Policies and Standards as required and necessary to protect the
confidentiality, integrity and availability of Customer Data. Such Supplier
Security Policies and Standards will be provided by Supplier to Customer
immediately upon written request.

 

c.Breach. Supplier shall report to the Customer Chief Information Security
officer, and any additional Customer personnel or agents designated by Customer,
any Breach of security by Supplier, its agents or subcontractors within
forty-eight (48) hours of discovery. The term “Breach” as used in this Exhibit
shall mean the unauthorized acquisition, access, use, or disclosure of protected
health information or personally identifiable information which compromises the
security or privacy of such information, except where an unauthorized person to
whom such information is disclosed would not reasonably have been able to retain
such information, except that no report shall be required for unsuccessful
attempts at unauthorized access, use, disclosure, modification, or destruction
of protected health information or personally identifiable information or
unsuccessful attempts at interference with systems operations in an information
system, such as “pings” on a firewall. The reports required by this Section
shall include, to the extent possible:

 

(i)A description of what happened, including the date of the Breach and the date
of the discovery of the Breach, if known;

 



41

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(ii)A description of the types of Customer Data, including Unsecured PHI, that
were involved in the Breach where “Unsecured PHI” means PHI that does not have
adequate controls in place to prevent disclosure to unauthorized individuals;

 

(iii)Any steps individuals should take to protect themselves from potential harm
resulting from the Breach; and

 

(iv)A description of what Supplier is doing to investigate the Breach, to
mitigate harm to individuals, and to protect against any further Breaches.

 

(v)Supplier shall also promptly report in electronic form to the Customer Data
Security Office any Security Incident relating to ePHI of which Supplier becomes
aware. For the purposes of this Exhibit, “Security Incident” means any adverse
event or occurrence where some aspect of data security could be threatened,
e.g., loss of data confidentiality, disruption of data systems integrity, or
disruption or denial of data or system availability.

 

d.Maintenance. Maintain all software accessing Customer Data so as to remain
within one generation of the then current maintenance releases and remain on a
supported release unless otherwise agreed to by Customer, with the exception of
the Augmedix Google Glass Device. This shall include, but not be limited to, the
obligation to promptly implement any security-related Enhancement1 or Fix2 made
available by the supplier of such software.

 

e.Updates. Maintain all server and client systems on supported versions of
operating system software and provide, at a minimum, quarterly updates to
maintain all applicable operating system updates to current recommended levels.
Operating system critical security updates will be applied to client systems as
soon as possible and in no case longer than thirty (30) days after release.
Operating system critical security updates will be applied by Supplier to server
systems as soon as possible, and in no case longer than sixty (60) days after
release.

 

f.Data Capture. Capture relevant system and application activity data for audit
purposes, e.g. periodic account review, privileged user activity review, etc.,
as required by HIPAA and HITECH if Customer ePHI is involved and make such data
available as requested by Customer in support of potential privacy Breach
investigations, accounting of disclosures, or other activities as required by
regulation.

 

g.Minimum Necessary Data. Supplier and its agents or subcontractors shall
request from Customer and so use and disclose only the Minimum Necessary Data
necessary to accomplish the purpose of the applicable request, use, or
disclosure.

 

 

 



1 “Enhancements” means improvements which add features to, or otherwise improve
functionality or performance of, a software product.

 

2 “Fix” means an upgrade, update, workaround or other modifications to a
software product, other than an Enhancement, which is made by or on behalf of
the licensor in order to correct defects or errors in the software product.

 

42

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

h.Identity Theft Red Flags. To the extent Supplier performs a service or
activity on behalf of Customer in connection with a covered account (as defined
by 16 C.F.R. Part 681.1(b)(3)), Supplier will perform the service or activity in
accordance with reasonable policies and procedures designed to detect, prevent,
and mitigate the risk of identity theft (as defined in 16 C.F.R. 603.2(a)).

 

i.Payment Card Industry Data Security Standards (PCI DSS) Compliance. To the
extent that Supplier has access to Customer’s credit cardholder data or
sensitive authentication data as defined by the Payment Card Industry Data
Security Standard (PCI DSS), Supplier is currently certified to be in compliance
with the Payment Card Industry Data Security Standard, including PCI DSS Version
1.1 Requirement 12.10 for processors and service providers, and Appendix A for
Hosting Providers, by a qualified security assessor (QSA) and approved scanning
vendor (ASV), as applicable. Any changes in Supplier’s certification require
prompt written notification to Customer. Supplier agrees to continue to meet all
PCI DSS requirements and to validate that compliance annually according to the
credit card industry rules, which include but are not limited to the PCI
Security Standards Council’s PCI Data Security Standard. Supplier will also
provide written evidence of this compliance to Customer annually. If applicable,
Supplier agrees that their electronic check processing functionality will comply
with the appropriate NACHA- The Electronic Payment Association provisions.
Applications purchased from a third party that will be used by a Merchant to
store, process or transmit sensitive cardholder data must be Payment Application
Best Practices (PABP) certified (This certification ensures that the application
is compatible with PCI requirements). The term “Merchant” as used in this
Section means authorized acceptors of credit cards for the payment of goods and
services.

 

j.Permissions. When provided with an authorized request for new, changed or
deleted access permissions, Supplier will comply with such request, if
appropriate, within fortyeight (48) hours during regular business hours.

 

3.Upon termination of this agreement Supplier must return and/or expunge
Customer Data per Customer’s direction.

 

4.Subcontractors. Supplier’s execution of any subcontracts, including
subcontracts approved by Customer, will not relieve, waive or diminish any
obligation Supplier may have to Customer under this Exhibit.

 

5.Access to Information Systems. Access, if any, to Customer’s Systems
(“Customer’s Information Systems”) is granted solely to perform the Services
under this Agreement, and is limited to those specific Customer Information
Systems, time periods and personnel as are separately agreed to by Customer and
Supplier from time to time. Customer may require Supplier’s employees,
Subcontractors or agents to sign individual agreements prior to access to
Customer’s Information Systems. Use of Customer Information Systems during other
time periods or by individuals not authorized by Customer is expressly
prohibited. Access is subject to Customer business control and information
protection policies, standards and guidelines as may be modified from time to
time. Use of any other Customer Information Systems is expressly prohibited.
This prohibition applies even when a Customer Information System that Supplier
is authorized to access serves as a gateway to other Information Systems outside
Supplier’s scope of authorization. Supplier agrees to access Information Systems
only from specific locations approved for access by Customer. For access outside
of Customer premises, Customer will designate the specific network connections
to be used to access Information Systems.

 



43

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

6.Storage and Security. Supplier shall operate and maintain the servers in good
working order with access restricted to qualified employees of Supplier and
persons specifically designated by Customer. Supplier shall undertake and
perform the measures set forth in this Exhibit to ensure the confidentiality,
integrity, and availability of all Customer Data and other proprietary
information transmitted through or stored on the servers. If applicable,
Supplier shall also maintain independent archival and backup copies of the
Customer Data in accordance with the same security standards provided to
original, on-line copies. Supplier shall provide a detailed description of
Supplier’s service environment, including facility locations and applicable
security requirements, restrictions and considerations regarding the regulatory
environment of the location where Customer Data is stored. Supplier must specify
if the storage environment for Customer Data is a multi-tenant environment and
identify any storage locations that are co-location data center environments.
The detailed description of Supplier’s service environment shall be incorporated
in this Exhibit as Appendix B.

 

7.Business Continuity Plan.

 

(i)Plan. Supplier will develop and keep current a formal business continuity
plan which details strategies for response to and recovery from a broad spectrum
of potential disasters that could disrupt operations and timely delivery of
materials and services required pursuant to this Agreement. (“Disaster” means a
serious disruption of the functioning of an organization, causing widespread
human, business interruption, material or environmental losses that exceed the
ability of the organization to cope using only its own resources).

 

(ii)Material Hazard Analysis. This plan will include a baseline material Hazard
analysis, a written recovery plan and documented emergency and incident response
procedures, a mitigation plan to prevent losses or minimize effects of
unavoidable ones, and a crisis communication plan. “Hazard” means an existing or
unusual occurrence in the natural or human-made environment that may adversely
affect human life, property, or activity to the extent of a disaster.
Industrial/Technological Hazards include destruction of data storage, retrieval,
and processing facilities, hazardous materials release, loss of data systems
integrity from breaches of security, power failures, structural failures,
telecommunications failures, and transportation failures. Natural Hazards
include earthquake, flood, hurricane, landslide, tornado, tsunami, volcano, wild
or forest fire, and windstorm and winter storm.

 

(iii)Annual Test. Supplier will conduct an annual test and evaluation of its
business continuity plan, which upon request by Customer may be witnessed by
Customer, to ensure expected systemic and process responsiveness from Supplier.

 

(iv)Availability. Upon request, Supplier will make its business continuity plan
and the annual evaluation available to Customer or its designated representative
for review.

 

8.Training. Supplier shall ensure Supplier’s workforce, including
subcontractors, receive all security awareness training on policies and
procedures applicable to their job duties prior to receiving access to Customer
Information Systems and Customer Data and periodically thereafter.

 



44

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

9.Termination for Security Violations. Customer and Supplier agree that the
prevention of security violations is an essential purpose of this Exhibit. The
failure of Supplier to perform any obligation existing pursuant to this Exhibit
shall be handled according to the termination and dispute resolution provisions
of the Agreement. In the event of an actual or threatened breach of Supplier’s
obligations under this Exhibit, Customer reserves the right to suspend use of
Services upon notice to Supplier (which notice shall contain a description of
customer’s reasonable concerns) until such time as such concerns have been
addressed, with Supplier reserving the right to terminate the Agreement if such
suspension lasts longer than 30 days .

 

10.Audit. Notwithstanding any other audit provisions in the Agreement, and with
regard to security, Customer reserves the right to audit, inspect, and make
copies or extracts of Supplier’s records and processes associated with
Supplier’s performance under this Exhibit at any time with seven (7) days prior
notice to Supplier through an independent auditor reasonably acceptable to
Supplier and subject to customary confidentiality obligations. Any audit or
inspection will occur during Supplier’s normal business hours. Customer’s right
to audit, inspect, and make copies or extracts of Supplier’s records and
processes shall continue for a period of two (2) years following the termination
or expiration of the Agreement. Supplier shall cooperate in all audits and
inspections conducted by Customer’s auditor and shall remedy any discrepancies
identified pursuant to such audits and inspections within a mutually agreeable
timeframe. Any audits or inspections conducted by Customer’s auditor pursuant to
this Section shall in no way be deemed to relieve Supplier of any of its
obligations, responsibilities or liabilities under this Exhibit or the Agreement
or under any applicable laws. Any election by Customer to conduct, or any
failure by Customer to conduct, any such audit or inspection shall in no event
be deemed to constitute Customer’s approval of any activity undertaken by
Supplier or of any method, system or procedure used by Supplier in performance
of this Exhibit or the Agreement.

 



45

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

SCHEDULE 1

 

SUPPLIER’S SECURITY ARCHITECTURE, POLICIES AND STANDARDS

 

Administrative Safeguards   Specifications   Minimum Requirements       Security
Management             Risk Analysis   Supplier will conduct an accurate and
thorough assessment of the potential risks and vulnerabilities to the
confidentiality, integrity and availability of PII and/ or PHI.       Supplier
will perform quarterly vulnerability scans on information systems storing,
transmitting or transacting Customer’s PII and/or PHI.           Risk Management
  Supplier will develop and implement a risk management plan.       Supplier
will apply all applicable security patches, service packs and hot fixes on
information systems that contain or process Customer’s PII and/or PHI within
thirty (30) days of release.       Supplier will evaluate, implement and
maintain security measures based on an analysis of the risks.       Supplier,
using commercially reasonable and appropriate measures, will protect Customer’s
PII and/or PHI against unauthorized (malicious or accidental) disclosure,
modification, or destruction of information, unintentional errors and omissions,
IT disruptions due to natural or man-made disasters, failure to exercise due
care and diligence in the implementation and operation of Suppliers IT system.  
    Supplier will ensure that database transaction journaling is enabled for
databases that contain Customer’s PII and/or PHI           Sanction Policy  
Supplier will apply appropriate sanctions against workforce members who fail to
comply with the security policies and procedures of the Customer and the
Supplier.           Information System Activity Review   Supplier will regularly
review records of information system activity, such as audit logs, access
reports, and security incident tracking reports.       Supplier will employ
Security Event and Incident Monitoring (SEIM) technology such as intrusion
detection and prevention systems on IT systems that transmit, transact, or store
Customer’s PII and/or PHI and will review/analyze activity records for
indications of inappropriate or unusual activities daily.         Workforce
Security             Workforce Screening   Supplier will perform a thorough
background check that will include, at a minimum, criminal check, credit report,
employment verification, drug testing, workers compensation report, name/address
verification for all employees requiring access to information systems that
transmit, transact or store Customer’s PII and/or PHI. Background checks will
include married name and maiden name where appropriate.           Termination
Procedure   Supplier will terminate access to information systems that transmit,
transact or store Customer’s PII and/or PHI immediately upon termination of
individual employment.           Authorization and Supervision   Supplier will:
(i) ensure that workforce members have appropriate access to PII and/or PHI
following the principles of Minimum Necessary and Least Privilege and (ii)
prevent workforce members who do not have access to PII and/or PHI from
obtaining access to PII and/or PHI.

 

46

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Information Access Management             Access Authorization   Supplier must
implement policies and procedures for granting access to Customer’s PII and/or
PHI.       Supplier will provide secure role-based account management granting
privileges utilizing the principle of least privilege.       Supplier will
monitor all user accounts with administrative level access to Operating Systems
and databases transmitting, transacting or storing Customer’s PII and/or PHI.  
    Supplier will restrict the ability to install software to only authorized
technical support personnel.           Access Establishment and Modification  
Supplier will implement policies and procedures to establish, document, review,
and modify a user’s right to access systems that transmit, transact or store
Customer’s PII and/or PHI.         Security Awareness and Training            
Security Reminders   Supplier will provide periodic security reminders and
updates to all personnel with access to Customer’s PII and/or PHI.      
Supplier will maintain effective controls and procedures guarding against,
detecting, and reporting malicious software.           Log-in monitoring  
Supplier will maintain controls and procedures for monitoring log-in attempts
and reporting discrepancies. Additionally, Supplier will ensure information
systems that transmit, transact or store Customer’s PII and/or PHI produce
activity logs that contain sufficient information to establish what events
occurred, the sources of the events, and the outcome of the events (e.g., user
authentication, access to data, modification of data). Supplier will retain the
activity logs for a minimum of one (1) year.           Password Management  
Supplier will maintain procedures for creating, changing, and safeguarding
passwords. Specifically, Supplier will employ authentication for system access
that is NIST Special Publication 800-63 compliant for an organization level of 2
or higher.         Security Incident Procedures           Supplier will maintain
policies and procedures to address security incidents. Supplier will review and
update as appropriate security procedures annually.   Response and Reporting  
Supplier shall maintain controls and procedures to identify and respond to
suspected or known security incidents; mitigate, to the extent practicable,
harmful effects of security incidents that are known to the Supplier and
document security incidents and their outcomes.

47

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Contingency Plan             Data Backup Plan   Supplier will establish and
maintain defined and documented procedures to create and maintain retrievable
exact copies of Customer’s PII and/or PHI.           Disaster Recovery Plan  
Supplier will establish and maintain defined and documented procedures to
restore any loss of Customer’s data.           Emergency Mode Operation Plan  
Supplier will establish and maintain defined and documented procedures to enable
continuation of critical business processes for protection of the security of
Customer’s PII and/or PHI while operating in emergency mode.           Testing
and Revision Procedure   Supplier will ensure the contingency plans are reviewed
and tested annually.         Physical Safeguards     Facility Access Controls  
Supplier shall maintain controls and procedures to limit physical access to
information systems that transmit, transact or store Customer’s PII and/or PHI
and the facility or facilities in which they are housed while ensuring that
properly authorized access is allowed.       Supplier shall maintain controls
and procedures to validate personnel access to facilities based on their role,
including visitor controls.           Workstation Use   Supplier shall maintain
controls and procedures specifying the secure configuration of workstations
having access to information systems that transmit, transact or store Customer’s
PII and/or PHI.           Workstation Security   Supplier will implement
physical safeguards for all workstations that access PII and/or PHI to restrict
access to authorized users.           Device and Media Controls   Supplier shall
implement controls and procedures that govern the receipt and removal of
hardware and electronic media that contain Customer’s PII and/or PHI into and
out of a facility, and the movement of these items within the facility.        
  Disposal and Media Re- use   Supplier shall implement policies and procedures
to address the final disposition of Customer’s PII and/or PHI and/or the
hardware or electronic media on which it is stored. Supplier will sanitize all
media containing Customer’s PII and/or PHI in compliance with NIST Special
Publication 800-88 Guidelines prior to disposal or re-use.         Technical
Safeguards     Access Control   Supplier shall implement controls and procedures
for information systems that transmit, transact, or store Customer’s PII and/or
PHI to allow access only to those persons or software programs that have been
granted access rights.           Unique User Identification   Supplier will
assign a unique user ID and password for identifying and tracking user identity
and will not allow the use of shared accounts.           Encryption   Supplier
will encrypt all Customer’s PII and/or PHI that is transmitted, transacted or
stored with FIPS 140-2 compliant encryption, such as the Advanced Encryption
Standard (AES). Supplier acknowledges and understands that Customer’s standard
is AES 256 encryption for transmitting PII and/or PHI. While currently some of
Business Associate’s transmissions of Covered Entity’s PHI use AES 128
encryption, Business Associate will implement AES 256 encryption for Covered
Entity’s PHI no later than 12/31/2015.           Automatic Log-off   Supplier
will ensure that information systems that transmit, transact, or store
Customer’s PII and/or PHI automatically terminate or lock remote sessions in
less than fifteen (15) minutes of inactivity requiring user re-authentication.  
        Integrity   Supplier shall implement controls procedures to protect
Customer’s PII and/or PHI from improper alteration or destruction.          
Person or Entity Authentication   Supplier will maintain controls and procedures
to verify that a person or entity seeking access to information systems that
transmit, transact, or store Customer’s PII and/or PHI the one claimed.      
Supplier will employ a 2-factor authentication for remote user access to
information systems that transmit, transact, or store Customer’s PII and/or PHI.



48

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Transmission Security     Encryption   Supplier shall ensure that information
systems that transmit Customer’s PII and/or PHI employ encryption compliant with
FIPS 140-2 encryption standards to prevent unauthorized disclosure of
information during transmission.           Boundary Protection   The supplier’s
information system monitors and controls communications at the external boundary
of the information system and at key internal boundaries within the system.
(e.g., firewall between internet facing servers and the internal network)

 

49

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

FIRST AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This Amendment to the Master Services Agreement (“Amendment”), effective as of
July 22, 2016 (“First Amendment Effective Date”) amends that certain Master
Services Agreement, effective April 15, 2015 (“Agreement”) by and between Sutter
Health, a California nonprofit public benefit corporation (“Sutter”), and
Augmedix, Inc., a Delaware corporation (“Augmedix”). Sutter and Augmedix may be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, the Parties have agreed to revise the rollout of the additional
Authorized Users, set forth in Schedule A-1A of Exhibit A; and

 

WHEREAS, the Parties have agreed to revise the list of authorized foreign Remote
Scribing locations, set forth in Exhibit A-7.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

1.Schedule A-1A of Exhibit A (Meaningful Growth Phase – Additional Authorized
Users), is hereby deleted in its entirety and replaced with the Schedule A-1A,
attached hereto and incorporated herein.

 

2.Exhibit A-7 (Foreign Remote Scribing Locations), is hereby deleted in its
entirety and replaced with the Exhibit A-7, attached hereto and incorporated
herein.

 

3.The following language is hereby added as the new Section 11 “Physical
Security Audit” of Exhibit D (Security of Data and Systems).

 

Sutter reserves the right to audit and inspect the foreign remote scribing
locations identified on Exhibit A-7, as well as new scribing locations Augmedix
subsequently desires to engage (in advance of commencing services at any new
scribing location), at Sutter’s sole expense, upon thirty (30) days advance
written notice, for compliance with the physical security standards set forth in
Schedule 1 attached hereto, and upon good faith consultation with Augmedix, any
other physical security standards that may be customary, reasonably necessary,
or required by law at the time of the audit. Sutter shall advise Augmedix, in
writing, of any discrepancies identified by the audit. Augmedix shall remediate
discrepancies identified in the audit, within thirty (30) days after
notification from Sutter, unless otherwise mutually agreed in writing between
the parties. For avoidance of doubt, Section IV.C of the Agreement
(Confidentiality) shall apply to this Section 11.

 

4.All other Terms and Conditions of the Agreement remain unchanged. All
capitalized terms used in this Amendment and not otherwise defined shall have
the meanings given to them in the Agreement.

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5.By their respective signatures, below, each of the following represents that
he or she is duly authorized to execute this Amendment and to bind the Party on
whose behalf such execution is made.

 

SUTTER HEALTH   AUGMEDIX, INC.           By: /s/ Don Wreden   By: /s/ Ian Shakil
Name:  Don Wreden, MD   Name: Ian Shakil Title: SR. VP, Patient Experience  
Title: CEO & Co-Founder Date: 8/1/16   Date: 7/25/2016

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE A-1A

 

MEANINFUL GROWTH PHASE – ADDITIONAL AUTHORIZED USERS

 

Deadline   Additional Authorized Users [*]   [*]

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-7

 

FOREIGN REMOTE SCRIBING LOCATIONS

 

[*]

 

Location #1:

[*]

 

Location #2:

[*]

 

[*]

 

Location #1:

[*]

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE 1

 

PHYSICAL SECURITY AUDIT STANDARDS

 

  Control     1

The security personnel are deployed round the clock at the entry and exit points
of the premises, to monitor the movement of people in and out of the premises.

    2 Closed Circuit Television (CCTV) Cameras are installed at the entry and
exit points of the premises.     3 CCTV cameras are installed within the
premises to monitor the exterior areas of the property.     4 The premises are
monitored round the clock through CCTV cameras by the security personnel to
provide real time detection of unauthorized entry.     5 Personnel (other than
personnel from the IT Department) are deployed to monitor the video
surveillance.     6 CCTV cameras recordings are retained for a specified period
and are available for review in the event of a data breach.     7 Employees are
required to display their photo ID cards while within the premises to prevent
unauthorized access to secured areas.     8 The security personnel are
responsible for verifying that employees use their photo ID cards.     9

Access to the Scribe facility/ secured area is restricted to authorized
personnel by means of an EACS/ Biometric Access Control device.

    10

The security personnel are responsible for ensuring that details of visitors/
vendors (including delivery drivers and courier delivery personnel), such as
name, contact person, signatures, entry and exit time are recorded in the
‘Visitor Register’ or ‘Vendor Register’ maintained. These registers are retained
for a specified period and are available for review in the event of a data
breach.

    11 Visitors are allowed access to the premises, only under the supervision
of an authorized employee/ security personnel and are escorted during their
visit.     12 The security personnel are deployed to monitor the movement within
the premises.     13 Access granted to delivery drivers and courier delivery
personnel is restricted to a loading dock or authorized drop off area of the
premises only.     14

The premise is surrounded by thick bushes/ hedges or fencing at the property
perimeter in order to prevent entry to the premises except through designated
entry points.

   

5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SECOND AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This Amendment to the Master Services Agreement (“Amendment”), effective as of
August 22, 2017 (“Second Amendment Effective Date”) amends that certain Master
Services Agreement, effective April 15, 2015, as amended (“Agreement”) by and
between Sutter Health, a California nonprofit public benefit corporation
(“Sutter”), and Augmedix, Inc., a Delaware corporation (“Augmedix”). Sutter and
Augmedix may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have agreed to update and expand the list of authorized
Foreign Remote Scribing Locations, set forth in Exhibit A-7.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

l.Exhibit A-7 (Foreign Remote Scribing Locations), is hereby deleted in its
entirety and replaced with the amended Exhibit A-7, attached hereto and
incorporated herein.

 

2.All other Terms and Conditions of the Agreement remain unchanged. All
capitalized terms used in this Amendment and not otherwise defined shall have
the meanings given to them in the Agreement.

 

3.By their respective signatures, below, each of the following represents that
he or she is duly authorized to execute this Amendment and to bind the Party on
whose behalf such execution is made.

 

SUTTER HEALTH   AUGMEDIX, INC.           By: /s/ Albert S. Chan   By: /s/ Ian
Shakil Name:  Albert S. Chan, MD   Name:  Ian Shakil Title: VP, Chief of Digital
Patient Exp   Title: CEO Date: 8/23/17   Date: 8/22/2017

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-7

 

FOREIGN REMOTE SCRIBING LOCATIONS

 

[*]

 

Location #1:

[*]

 

Location #2:

[*]

 

[*]

 

Location #1:

[*]

 

[*]

 

Location # l:

[*]

 

Location #2:

[*]

 

[*]

 

Location # 1:

[*]

 

[*]

 

Location #1:

[*]

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

THIRD AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This Third Amendment to the Master Services Agreement (“Amendment”), effective
as of April 5, 2018 (“Third Amendment Effective Date”) amends that certain
Master Services Agreement, effective April 15, 2015, as amended (“Agreement”) by
and between Sutter Health, a California nonprofit public benefit corporation
(“Sutter”), and Augmedix, Inc., a Delaware corporation (“Augmedix”). Sutter and
Augmedix may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S

 

WHEREAS, the Parties have agreed to update and expand the list of authorized
Foreign Remote Scribing Locations, set forth in Exhibit A-7.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

1.Exhibit A-7 (Foreign Remote Scribing Locations), is hereby deleted in its
entirety and replaced with the amended Exhibit A-7, attached hereto and
incorporated herein.

 

2.All other Terms and Conditions of the Agreement remain unchanged. All
capitalized terms used in this Amendment and not otherwise defined shall have
the meanings given to them in the Agreement.

 

3.By their respective signatures, below, each of the following represents that
he or she is duly authorized to execute this Amendment and to bind the Party on
whose behalf such execution is made.

 

SUTTER HEALTH   AUGMEDIX, INC.           By: /s/ Albert Chan   By: /s/ Ian
Shakil Name:  Albert Chan   Name:  Ian Shakil Title: Chief of Digital Pt
Experience   Title: CEO & Co-Founder Date: 4/7/2018   Date: 4/4/2018

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-7

 

FOREIGN REMOTE SCRIBING LOCATIONS

 

[*]

 

Location #1:

[*]

 

Location #2:

[*]

 

[*]

 

Location #1:

[*]

 

[*]

 

Location #1:

[*]

 

Location #2:

[*]

 

[*]

 

Location #1:

[*]

 

[*]

 

Location #1:

[*]

 

[*]

 

Location #1:

[*]

[*]

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

[*]

 

Location #1:

[*]

[*]

 

[*]

 

Location #1:

[*]

[*]

 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

FOURTH AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This Fourth Amendment to the Master Services Agreement (“Fourth Amendment”),
effective as of September 14, 2018 (“Fourth Amendment Effective Date”), amends
that certain Master Services Agreement, effective April 5, 2015, as amended
(“Agreement”), by and between Sutter Health, a California nonprofit public
benefit corporation (“Sutter”), and Augmedix, Inc., a Delaware corporation
(“Augmedix”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Agreement. Sutter and Augmedix may be referred to
herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties have agreed to amend the Agreement to change the applicable
Fees for the Services and related terms and to reflect certain additional
understandings between the Parties.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

1. Section 1.D (Payment/Expenses). Section 1.D (Payment/Expenses) of the
Agreement is hereby deleted and replaced with the following provision:

 

D. Payment/Expenses. During the Term of this Agreement, Augmedix agrees to
provide the Services described or listed on the attached Exhibit A, and Sutter
agrees to purchase such Services at the fees indicated in Exhibit A and in
accordance with the terms and conditions set forth herein. As of the Fourth
Amendment Effective Date, Augmedix will directly invoice the respective
foundation or subsidiary of Sutter for Implementation Fees for each New
Authorized User upon Service Order execution, and for monthly service fees [*]
prior to the applicable month of service. All invoices will be subject to [*]
payment terms after receipt of accurate invoices from Augmedix. Sutter may, at
its discretion, make payment by check or by an electronic payable (E-payables)
payment method. Other than as stated in this Agreement, any Exhibit, or as
subsequently agreed to in writing between the Parties, Augmedix is solely
responsible for payment of any other expenses incurred in connection with
carrying out Augmedix’s duties under this Agreement. Such expenses include costs
of all travel, lodging, food, licenses, bonds, taxes and costs of doing
business. In no event will Sutter be responsible to pay any expenses of Augmedix
not contained in this Agreement or as otherwise agreed to in writing between the
Parties, whether or not incurred in connection with Augmedix’s performance under
this Agreement.

 

To the extent that billing category changes result in an overpayment or
underpayment of Fees for the applicable invoice period, Augmedix will reconcile
any credits owed to, or additional amounts owed by, Sutter against any prepaid
amounts on a quarterly basis. The parties shall agree to any amounts owed to, or
by, Sutter, in writing, prior to making such billing adjustment. In the event
that Service for a particular Authorized User has not been prepaid, Augmedix
shall apply any credits owed to, or additional amounts owned by, Sutter against
the earliest subsequent invoice. Additionally, in the event that Sutter prepaid
for any Service and the Service is cancelled in accordance with Section 1.1.3 of
Exhibit A of the Agreement, any remaining prepayment balance will be credited
towards payment for another Authorized User within [*] of the effective date of
termination.

 



1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2. Exhibit B (Definitions). The following terms shall be added to the
definitions set forth in Exhibit B:

 

“Dedicated Seat” means an Augmedix Solution service package that is dedicated to
one Authorized User.

 

“Full-Time Scribe (FT Scribe)” equates to 160 scribe hours per month.

 

“Shared Seat” means an Augmedix Solution service package that is shared between
two Authorized Users, subject to certain terms and conditions.

 

3. Section 3 (Fees) of Exhibit A (Description of Services). Section 3 of Exhibit
A of the Agreement is hereby deleted in its entirety and replaced with the
following provision:

 

3. FEES

 

3.1. Implementation and Swap Fees. In consideration for Services rendered in
connection with the implementation of New Authorized Users, Customer shall pay a
non-refundable implementation fee in the amount of $[*] (non-refundable) per New
Authorized User, as defined in Section 3.2.3, below (“Implementation Fee”).
Customer may swap one New Authorized User for another New Authorized User
without incurring an Implementation Fee for the other New Authorized User,
provided that both New Authorized Users practice within the same department and
specialty. Notwithstanding the foregoing, if Customer swaps one New Authorized
User for another less than [*] prior to the on-site implementation start date,
or anytime thereafter, Customer shall (i) pay a swap fee in the amount of $[*]
(each a “Swap Fee”), and (ii) if the existing New Authorized User is in
production, continue to pay applicable monthly service fees during the
transition to the other New Authorized User.

 

3.2. Service Fees.

 

3.2.1. Initial Authorized Users. Notwithstanding anything to the contrary
herein, during the Term of the Agreement, Augmedix will provide the Services to
the initial Authorized Users identified on Schedule A-1B for the Fees set forth
below:

 

3.2.1.1. Steady-State Inside United States (“IUS”) Services. The IUS Services
shall be provided to Sutter for a fee of $[*] / FT Scribe (equivalent to 160
scribe hours) / month.

 

2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3.2.1.2. Steady-State Outside United States (“OUS”) Services. The OUS Services
shall be provided to Sutter for a fee of $[*] / FT Scribe (equivalent to 160
scribe hours) / month.

 

3.2.2. Other Current Authorized Users. Subject to the applicable discounts,
Augmedix will provide the Services to other current Authorized Users for the
monthly fees set forth below based upon the billing category each Authorized
User falls into, as determined by the Authorized User’s Daily Schedule and
average monthly usage:

 

Monthly OUS Service Fees for Current Authorized Users*

 

Billing Category - Scribe Service Hours/Mo. 

Price List:

November 1,
2018 –
February 28,
2019

Fees include
[*]

discount
unless

otherwise
noted

  

Price List:
March 1,
2019 –
December 31,
2019

Fees include
[*] discount
unless

otherwise
noted

  

Price List:
2020

Fees include
[*] discount

  

Price List:
2021

Fees include
[*] discount

  Up to [*] hours   

$[*]

(includes [*] discount)

   $

$[*]

(Includes [*] discount)

   $[*]   $[*]  Up to [*] hours  $[*]   $[*]   $[*]   $[*]  Up to [*] hours 
$[*]   $[*]   $[*]   $[*]  Up to [*] hours  $[*]   $[*]   $[*]   $[*]  Up to [*]
hours  $[*]   $[*]   $[*]   $[*]  Up to [*] hours  $[*]   $[*]   $[*]   $[*] 
Hours over [*]  $[*] per hour   $[*] per hour   $[*] per hour   $[*] per hour 

 

*Fees will be discounted an additional [*] if Customer prepays the fees on an
annual basis.



 

3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3.2.3. New Authorized Users. A “New Authorized User” is an Authorized User who
is provided access to the Services on or after the Fourth Amendment Effective
Date. Subject to the applicable discounts, Augmedix will provide the Services to
New Authorized Users for the monthly fees (“Service Fees”) set forth below based
upon the billing category each New Authorized User falls into, as determined by
(i) the New Authorized User’s Daily Schedule and average monthly usage, and (ii)
whether the New Authorized User has a Dedicated Seat or a Shared Seat:

 

Monthly OUS Service Fees for New Authorized Users*

 

Billing Category - Scribe Service Hours/Mo. 

Price List:
Forth
Amendment
Effective
Date –
December 31,
2018 Fees
include [*]
discount

   Price list:
2019 Fees
include [*]
discount   Price List:
2020 Fees
include [*]
discount   Price List:
2021 Fees
include [*]
discount  Dedicated Seat: Up to [*] hrs  $[*]   $[*]   $[*]   $[*]  Dedicated
Seat: Up to [*] hrs  $[*]   $[*]   $[*]   $[*]  Dedicated Seat: Up to [*] hrs: 
$[*]   $[*]   $[*]   $[*]  Dedicated Seat: Up to [*] hrs  $[*]   $[*]   $[*]  
$[*]  Dedicated Seat: Up to [*] hrs  $[*]   $[*]   $[*]   $[*]  Shared Seat: Up
to [*] hrs  $[*]   $[*]   $[*]   $[*]  Hours over [*]  $[*] per hour   $[*] per
hour   $[*] per hour   $[*] per hour 

 

*Fees will be discounted an additional [*] if Customer prepays the fees on an
annual basis.

 

Notwithstanding anything to the contrary herein, Shared Seat pricing is subject
to the following terms and conditions:

 

●Authorized Users must use the Augmedix Solution at the same designated Customer
Facility.

●In the event Authorized Users are specialists, both Authorized Users must have
the same practice specialty.

●Authorized Users must use the same standardized note style and templates and
workflow.

●Scribing services will only be available to one Authorized User at any given
time. It shall be the obligation of Sutter to manage Authorized Users’ Daily
Schedules to ensure that schedules do not overlap.

●The Authorized Users shall be limited to nine (9) consecutive Scribe Service
hours in any given clinic day.

●Authorized Users will share the same Google Glass kit (or smartphone).

 

3.3. Augmedix reserves the right to reclassify an Authorized User into a
different Billing Category on a going-forward basis based upon the Authorized
User’s historical monthly usage, upon thirty (30) days’ written notice and
detailed documentation of Authorized User’s usage. Sutter may request
reclassification of an Authorized User into a different Billing Category based
on anticipated monthly usage by providing thirty (30) days’ written notice to
Augmedix.

 

4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3.4. Prepayment: Sutter shall provide Augmedix an initial prepayment for each
Authorized User scheduled to utilize the Services after April 1, 2015
(“Prepayment”). The Prepayment is equal to [*] of the full-time FTE IUS or OUS
Services Fee associated with that specific Authorized User. The Prepayment shall
be credited back to Sutter only if Sutter decides to timely terminate an
Authorized User in accordance with the notice requirements of this Agreement, in
which case the Prepayment amount shall be reduced beginning in the final [*] of
Service for that specific Authorized User by the amount of the IUS or OUS
Service Fees invoiced under this Agreement for that specific Authorized User,
with any remaining amount of the Prepayment being refunded to Sutter. By way of
example, if an additional Authorized User was scheduled to begin utilizing
Service on April 1, 2015 at an OUS Service Fee schedule, the Prepayment for such
an Authorized User would be $[*] and Augmedix would invoice Sutter for the full
applicable OUS Service Fee beginning and continuing from April 1, 2015; if
Sutter gave notice to terminate that Authorized User on January 1, 2016, then
the Prepayment would be reduced to $[*] by March 31, 2016. For avoidance of
doubt, this provision does not apply to New Authorized Users.

 

3.5. Vacations/Leave of Absence. Sutter shall continue to pay an Authorized
User’s monthly fees in the event of a vacation and/or leave of absence of two
(2) consecutive calendar weeks or less. In the event Sutter desires to suspend
Services for an Authorized User for more than two (2) consecutive calendar
weeks, Augmedix will hold the Scribe assigned to such Authorized User during
his/her absence, provided that Sutter pays a monthly minimum fee of $[*]
(“Suspension Fee”).

 

4. Service Commitment.

 

a. Service Credits. Subject to subsection (c) below, in the event an Authorized
User experiences a Scribe coverage gap of two (2) consecutive hours or more
during any month of service, Augmedix will provide a service credit equal to [*]
the hourly rate of such Authorized User for the period during which the Scribe
was unavailable per Authorized User per incident (each a “Service Credit”). By
way of example, if Augmedix fails to provide a Scribe to an Authorized User for
[*] consecutive hours, Augmedix will provide a Service Credit equal to the cost
of [*] hours of Service during such month per Authorized User per incident.
Augmedix will provide a Service Credit for Scribe cover gaps of less than [*]
only if Augmedix is unable to provide [*] of the affected Authorized User’s
patient notes for the period during which the Scribe was unavailable within [*]
of the coverage gap.

 

b. Service Credit Payment. If Augmedix confirms that it failed to meet the
service commitments set forth in this section, then Augmedix will issue the
service credit to Sutter’s account and apply such amount to the next scheduled
payment for Services. Augmedix will apply all Service Credits only against
future payment otherwise due from Sutter.

 



5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

c. Service Commitment Exclusions. The Service Commitment in this section does
not apply to any performance/service issues: (i) caused by factors outside of
Augmedix’s reasonable control, including any force majeure event, a patient
declining use of the Augmedix service, loss of Internet access due to internet
service provider error outside of Augmedix’s control; (ii) that result from any
actions or inactions of Sutter or any third party, including failure to issue
EHR credentials or failure to notify Augmedix of a schedule change at least ten
(10) business days prior to the applicable clinic day; or (iii) that result from
Sutter’s equipment, software or other technology and/or third party equipment,
software or other technology (other than third party equipment within Augmedix’s
direct control).

 

5. Service Order. Sutter may secure Authorized Users, and New Authorized Users,
provided that the applicable foundation or affiliate signs and submits to
Augmedix for countersignature, a service order in the format of the template
attached hereto as Attachment A (each a “Service Order”), which is incorporated
herein by reference. Such Sutter foundation or subsidiary shall be responsible
for the fees and charges billed by Augmedix according to the applicable
Authorized User’s billing category designated in such Service Order. The Service
Order shall state the estimated number of service hours used per month by each
Authorized User. The billing rates per Authorized User shall be in accordance
with the amounts set forth in Section 3 of Exhibit A of the Agreement.

 

6. Meaningful Growth: Augmedix will apply further discounts for New Authorized
Users (as described below) provided that Sutter meets certain growth metrics, as
set forth in the table below for the applicable calendar year. New Authorized
Users will be considered activated upon execution of a Service Order and payment
of the Implementation Fee:

 

Meaningful Growth Discounts

 

Calendar Year   Net Number of New Authorized
Users at End of Calendar Year   Discount for the Additional New Authorized Users
          2018   [*]   [*] 2019   [*]   [*]     [*]   [*]     [*]   [*] 2020  
[*]   [*]     [*]   [*]     [*]   [*]

 

7. General. Except as expressly amended herein, all other terms of the Agreement
are hereby confirmed and remain in full force and effect. All capitalized terms
used in this Amendment and not otherwise defined shall have the meanings given
to them in the Agreement. This Fourth Amendment may be executed in counterparts,
all of which taken together shall constitute one single agreement between the
parties and any full and complete copy thereof shall constitute an original.

 

6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

8. By their respective signatures, below, each of the following represents that
he or she is duly authorized to execute this Amendment and to bind the Party on
whose behalf such execution is made.



 

Sutter Health   Augmedix, Inc.           By: /s/ Don Wreden   By: /s/ Manny
Krakaris Name:  Don Wreden, MD   Name:  Manny Krakaris Title: SVP Patient
Experience   Title: CEO Date: 9/19/18   Date: 9/16/2018

 

7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Attachment A

 

Service Order

 

This Service Order, effective as of the date of the last signature below, is
made pursuant to the Master Services Agreement, including amendments thereto, by
and between Sutter Health, Inc. (“Client”) and Augmedix, Inc. (“Augmedix”),
dated April 15, 2015, for the benefit of Client’s service facility site below.
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Agreement.

 

Service Facility:___________________

 

QTY   DESCRIPTION   PRICE   TOTAL                   —   Augmedix Google Glass
Kit     [*]       —   Implementation and Training   $ [*]       —   Monthly
Service Fees for all Authorized Users (see detailed calculation below)     Per
Agreement               TOTAL      

 

●Google Glass Kit includes secured Google Glass devices with installed Augmedix
applications. All hardware and software owned, supported, and serviced by
Augmedix.

 

●Please return a signed copy of this Service Order with a Finance/Accounts
Receivable contact to use for invoicing purposes.

 

●Send all correspondence related to this order form to:

David Cote

Enterprise Manager

[*]

[*]

 

SUTTER HEALTH   AUGMEDIX, INC.           By: /s/ Don Wreden   By:             



Print Name: Don Wreden, MD   Print Name              



Title: SVP Patient Experience   Title:        Date: 9/19/18   Date:  

 

8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

AUTHORIZED USERS

 

NAME   FACILITY   PROJECTED TIER   HOURS   MONTHLY COST                        
                TOTAL            

 

9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

FIFTH AMENDMENT TO THE MASTER SERVICES AGREEMENT

 

This Fifth Amendment to the Master Services Agreement (“Amendment”), effective
as of September 9, 2019 (“Fifth Amendment Effective Date”) amends that certain
Master Services Agreement, effective April 15, 2015, as amended (“Agreement”) by
and between Sutter Health, a California nonprofit public benefit corporation
(“Sutter”), and Augmedix, Inc., a Delaware corporation (“Augmedix”). Sutter and
Augmedix may be referred to herein individually as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S

 

WHEREAS, the Parties have agreed to update and expand the list of authorized
Foreign Remote Scribing Locations, set forth in Exhibit A-7.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
promises and agreements set forth herein, the Parties, each intending to be
legally bound hereby, agree as follows:

 

1.Exhibit A-7 (Foreign Remote Scribing Locations), is hereby deleted in its
entirety and replaced with the amended Exhibit A-7, attached hereto and
incorporated herein.

 

2.All other Terms and Conditions of the Agreement remain unchanged. All
capitalized terms used in this Amendment and not otherwise defined shall have
the meanings given to them in the Agreement.

 

3.By their respective signatures, below, each of the following represents that
he or she is duly authorized to execute this Amendment and to bind the Party on
whose behalf such execution is made.

 

SUTTER HEALTH   AUGMEDIX, INC.           By: /s/ Albert Chan   By: /s/ Manny
Krakaris Name:  Albert Chan   Name: Manny Krakaris Title: Chief of Digital
Patient Experience   Title: CEO Date: 9/25/2019   Date: 9/19/2019

 

1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A-7

 

FOREIGN REMOTE SCRIBING LOCATIONS

 

1. [*]

 

Location #1:

[*]

 

Location #2:

[*]

 

2. [*]

 

Location #1:

[*]

 

3. [*]

 

Location #1:

[*]

 

Location #2:

[*]

 

4. [*]

 

Location #1:

[*]

 

5. [*]

 

Location #1:

[*]

 

6. [*]

 

Location #1:

[*]

[*]

 



2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

7. [*]

 

Location #1:

[*]

[*]

 

8. [*]

 

Location #1:

[*]

[*]

 

9. [*]

 

Location#1:

[*]

[*]

[*]

 

 

3

 

